


 HR 2082 ENR: Intelligence Authorization Act for Fiscal Year

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 2082
		
		AN ACT
		To authorize appropriations for fiscal year
		  2008 for intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—BUDGET AND PERSONNEL AUTHORIZATIONS
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management
				Account.
					Sec. 105. Specific authorization of funds within the National
				Intelligence Program for which fiscal year 2008 appropriations exceed amounts
				authorized.
					TITLE II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY
				SYSTEM
					Sec. 201. Authorization of appropriations.
					Sec. 202. Technical modification to mandatory retirement
				provision of the Central Intelligence Agency Retirement Act.
					TITLE III—GENERAL INTELLIGENCE COMMUNITY MATTERS
					Subtitle A—Personnel Matters
					Sec. 301. Increase in employee compensation and benefits
				authorized by law.
					Sec. 302. Enhanced flexibility in nonreimbursable details to
				elements of the intelligence community.
					Sec. 303. Multi-level security clearances.
					Sec. 304. Pay authority for critical positions.
					Sec. 305. Delegation of authority for travel on common carriers
				for intelligence collection personnel.
					Sec. 306. Annual personnel level assessments for the
				intelligence community.
					Sec. 307. Comprehensive report on intelligence community
				contractors.
					Sec. 308. Report on proposed pay for performance intelligence
				community personnel management system.
					Sec. 309. Report on plans to increase diversity within the
				intelligence community.
					Subtitle B—Acquisition Matters
					Sec. 311. Vulnerability assessments of major
				systems.
					Sec. 312. Business enterprise architecture and business system
				modernization for the intelligence community.
					Sec. 313. Reports on the acquisition of major
				systems.
					Sec. 314. Excessive cost growth of major systems.
					Subtitle C—Other matters
					Sec. 321. Restriction on conduct of intelligence
				activities.
					Sec. 322. Clarification of definition of intelligence community
				under the National Security Act of 1947.
					Sec. 323. Modification of availability of funds for different
				intelligence activities.
					Sec. 324. Protection of certain national security
				information.
					Sec. 325. Extension of authority to delete information about
				receipt and disposition of foreign gifts and decorations.
					Sec. 326. Report on compliance with the Detainee Treatment Act
				of 2005 and related provisions of the Military Commissions Act of
				2006.
					Sec. 327. Limitation on interrogation techniques.
					Sec. 328. Limitation on use of funds.
					Sec. 329. Incorporation of reporting requirements.
					Sec. 330. Repeal of certain reporting requirements.
					TITLE IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE
				COMMUNITY
					Subtitle A—Office of the Director of National
				Intelligence
					Sec. 401. Clarification of limitation on colocation of the
				Office of the Director of National Intelligence.
					Sec. 402. Membership of the Director of National Intelligence
				on the Transportation Security Oversight Board.
					Sec. 403. Additional duties of the Director of Science and
				Technology.
					Sec. 404. Leadership and location of certain offices and
				officials.
					Sec. 405. Plan to implement recommendations of the data center
				energy efficiency reports.
					Sec. 406. Comprehensive listing of special access
				programs.
					Sec. 407. Reports on the nuclear programs of Iran and North
				Korea.
					Sec. 408. Requirements for accountability reviews by the
				Director of National Intelligence.
					Sec. 409. Modification of limitation on delegation by the
				Director of National Intelligence of the protection of intelligence sources and
				methods.
					Sec. 410. Authorities for intelligence information
				sharing.
					Sec. 411. Authorities of the Director of National Intelligence
				for interagency funding.
					Sec. 412. Title of Chief Information Officer of the
				Intelligence Community.
					Sec. 413. Inspector General of the Intelligence
				Community.
					Sec. 414. Annual report on foreign language proficiency in the
				intelligence community.
					Sec. 415. Director of National Intelligence report on
				retirement benefits for former employees of Air America.
					Sec. 416. Space intelligence.
					Sec. 417. Operational files in the Office of the Director of
				National Intelligence.
					Sec. 418. Inapplicability of Federal Advisory Committee Act to advisory
				committees of the Office of the Director of National Intelligence.
					Sec. 419. Applicability of the Privacy Act to the Director of
				National Intelligence and the Office of the Director of National
				Intelligence.
					Sec. 420. Repeal of certain authorities relating to the Office
				of the National Counterintelligence Executive.
					Subtitle B—Central Intelligence Agency
					Sec. 431. Review of covert action programs by Inspector General
				of the Central Intelligence Agency.
					Sec. 432. Inapplicability to Director of the Central
				Intelligence Agency of requirement for annual report on progress in auditable
				financial statements.
					Sec. 433. Additional functions and authorities for protective
				personnel of the Central Intelligence Agency.
					Sec. 434. Technical amendments relating to titles of certain
				Central Intelligence Agency positions.
					Sec. 435. Clarifying amendments relating to section
				105 of the Intelligence Authorization Act for
				Fiscal Year 2004.
					Subtitle C—Defense Intelligence Components
					Sec. 441. Enhancement of National Security Agency training
				program.
					Sec. 442. Codification of authorities of National Security
				Agency protective personnel.
					Sec. 443. Inspector general matters.
					Sec. 444. Confirmation of appointment of heads of certain
				components of the intelligence community.
					Sec. 445. Clarification of national security missions of
				National Geospatial-Intelligence Agency for analysis and dissemination of
				certain intelligence information.
					Sec. 446. Security clearances in the National
				Geospatial-Intelligence Agency.
					Subtitle D—Other Elements
					Sec. 451. Clarification of inclusion of Coast Guard and Drug
				Enforcement Administration as elements of the intelligence
				community.
					TITLE V—OTHER MATTERS
					Subtitle A—General intelligence matters
					Sec. 501. Extension of National Commission for the Review of
				the Research and Development Programs of the United States Intelligence
				Community.
					Sec. 502. Report on intelligence activities.
					Sec. 503. Aerial reconnaissance platforms.
					Subtitle B—Technical amendments
					Sec. 511. Technical amendments to title
				10, United States Code, arising from enactment
				of the Intelligence Reform and Terrorism Prevention Act of 2004.
					Sec. 512. Technical amendment to the Central Intelligence
				Agency Act of 1949.
					Sec. 513. Technical amendments relating to the multiyear
				National Intelligence Program.
					Sec. 514. Technical clarification of certain references to
				Joint Military Intelligence Program and Tactical Intelligence and Related
				Activities.
					Sec. 515. Technical amendments to the National Security Act of
				1947.
					Sec. 516. Technical amendments to the Intelligence Reform and
				Terrorism Prevention Act of 2004.
					Sec. 517. Technical amendments to the Executive
				Schedule.
				
			2.DefinitionsIn this Act:
			(1)Congressional
			 intelligence committeesThe term congressional
			 intelligence committees means—
				(A)the Select
			 Committee on Intelligence of the Senate; and
				(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
				(2)Element of the
			 intelligence communityThe term element of the intelligence
			 community means an element of the intelligence community listed in or
			 designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
			(3)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
			IBUDGET
			 AND PERSONNEL AUTHORIZATIONS
			101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the
			 Director of National Intelligence.
				(2)The Central
			 Intelligence Agency.
				(3)The Department of
			 Defense.
				(4)The Defense
			 Intelligence Agency.
				(5)The National
			 Security Agency.
				(6)The Department of
			 the Army, the Department of the Navy, and the Department of the Air
			 Force.
				(7)The Coast
			 Guard.
				(8)The Department of
			 State.
				(9)The Department of
			 the Treasury.
				(10)The Department of
			 Energy.
				(11)The Department of
			 Justice.
				(12)The Federal
			 Bureau of Investigation.
				(13)The Drug
			 Enforcement Administration.
				(14)The National
			 Reconnaissance Office.
				(15)The National
			 Geospatial-Intelligence Agency.
				(16)The Department of
			 Homeland Security.
				102.Classified
			 Schedule of Authorizations
				(a)Specifications of
			 amounts and personnel levelsThe amounts authorized to be appropriated
			 under section 101 and, subject to section 103, the authorized personnel
			 ceilings as of September 30, 2008, for the conduct of the intelligence
			 activities of the elements listed in paragraphs (1) through (16) of section
			 101, are those specified in the classified Schedule of Authorizations prepared
			 to accompany the conference report on the bill H.R. 2082 of the One Hundred
			 Tenth Congress.
				(b)Availability of
			 classified Schedule of AuthorizationsThe classified Schedule of
			 Authorizations referred to in subsection (a) shall be made available to the
			 Committee on Appropriations of the Senate, the Committee on Appropriations of
			 the House of Representatives, and to the President. The President shall provide
			 for suitable distribution of the Schedule, or of appropriate portions of the
			 Schedule, within the executive branch.
				103.Personnel
			 ceiling adjustments
				(a)Authority for
			 increasesWith the approval
			 of the Director of the Office of Management and Budget, the Director of
			 National Intelligence may authorize employment of civilian personnel in excess
			 of the number authorized for fiscal year 2008 by the classified Schedule of
			 Authorizations referred to in section 102(a) if the Director of National
			 Intelligence determines that such action is necessary to the performance of
			 important intelligence functions, except that the number of personnel employed
			 in excess of the number authorized under such section may not, for any element
			 of the intelligence community, exceed 3 percent of the number of civilian
			 personnel authorized under such Schedule for such element.
				(b)Transition to
			 full-time equivalency
					(1)Treatment for
			 fiscal year 2008For fiscal year 2008, the Director of National
			 Intelligence, in consultation with the head of each element of the intelligence
			 community, may treat the personnel ceilings authorized under the classified
			 Schedule of Authorizations referred to in section 102(a) as full-time
			 equivalents.
					(2)ConsiderationIn
			 exercising the authority described in paragraph (1), the Director of National
			 Intelligence may consider the circumstances under which civilian employees are
			 employed and accounted for at each element of the intelligence community
			 in—
						(A)a student program,
			 trainee program, or similar program;
						(B)reserve corps or
			 equivalent status as a reemployed annuitant or other employee;
						(C)a joint duty
			 rotational assignment; or
						(D)other full-time or
			 part-time status.
						(3)Notification to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall notify the
			 congressional intelligence committees in writing of—
						(A)the policies for
			 implementing the authorities described in paragraphs (1) and (2); and
						(B)the number of all
			 civilian personnel employed by, or anticipated to be employed by, each element
			 of the intelligence community during fiscal year 2008 accounted for—
							(i)by
			 position;
							(ii)by
			 full-time equivalency; or
							(iii)by
			 any other method.
							(4)Treatment for
			 fiscal year 2009The Director of National Intelligence shall
			 express the personnel levels for all civilian employees for each element of the
			 intelligence community in the congressional budget justifications submitted for
			 fiscal year 2009 as full-time equivalent positions.
					(c)Authority for
			 conversion of activities performed by contractorsIn addition to
			 the authority in subsection (a), upon a determination by the head of an element
			 of the intelligence community that activities currently being performed by
			 contractor employees should be performed by government employees, the
			 concurrence of the Director of National Intelligence in such determination, and
			 the approval of the Director of the Office of Management and Budget, the
			 Director of National Intelligence may authorize for that purpose employment of
			 additional full-time equivalent personnel in such element of the intelligence
			 community equal to the number that is—
					(1)in the case of
			 personnel of Office of the Director of National Intelligence, not more than 5
			 percent of the number of such personnel authorized for fiscal year 2008 by the
			 classified Schedule of Authorizations referred to in section 102(a); or
					(2)except as provided
			 in paragraph (1), not more than 10 percent of the number authorized for fiscal
			 year 2008 by the classified Schedule of Authorizations referred to in section
			 102(a).
					(d)Notice to
			 congressional intelligence committeesThe Director of National
			 Intelligence shall notify the congressional intelligence committees in writing
			 at least 15 days prior to each exercise of an authority described in subsection
			 (a) or (c).
				104.Intelligence
			 Community Management Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2008 the sum of
			 $734,126,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2009.
				(b)Authorized
			 personnel levelsThe elements
			 within the Intelligence Community Management Account of the Director of
			 National Intelligence are authorized 952 full-time or full-time equivalent
			 personnel as of September 30, 2008. Personnel serving in such elements may be
			 permanent employees of the Office of the Director of National Intelligence or
			 personnel detailed from other elements of the United States Government.
				(c)Construction of
			 AuthoritiesThe authorities available to the Director of National
			 Intelligence under section 103 are also available to the Director for the
			 adjustment of personnel levels within the Intelligence Community Management
			 Account.
				(d)Classified
			 authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2008 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for advanced research and development
			 shall remain available until September 30, 2009.
					(2)Authorization of
			 personnelIn addition to the
			 personnel authorized by subsection (b) for elements of the Intelligence
			 Community Management Account as of September 30, 2008, there are authorized
			 such additional personnel for the Community Management Account as of that date
			 as are specified in the classified Schedule of Authorizations referred to in
			 section 102(a).
					(e)National drug
			 intelligence center
					(1)In
			 generalOf the amount authorized to be appropriated in subsection
			 (a), $39,000,000 shall be available for the National Drug Intelligence Center.
			 Within such amount, funds provided for research, development, testing, and
			 evaluation purposes shall remain available until September 30, 2009, and funds
			 provided for procurement purposes shall remain available until September 30,
			 2010.
					(2)Transfer of
			 fundsThe Director of National Intelligence shall transfer to the
			 Attorney General funds available for the National Drug Intelligence Center
			 under paragraph (1). The Attorney General shall utilize funds so transferred
			 for the activities of the National Drug Intelligence Center.
					(3)LimitationAmounts available for the National Drug
			 Intelligence Center may not be used for purposes of exercising police,
			 subpoena, or law enforcement powers or internal security functions.
					(4)AuthorityNotwithstanding
			 any other provision of law, the Attorney General shall retain full authority
			 over the operations of the National Drug Intelligence Center.
					105.Specific
			 authorization of funds within the National Intelligence Program for which
			 fiscal year 2008 appropriations exceed amounts authorizedFunds appropriated for an intelligence or
			 intelligence-related activity within the National Intelligence Program for
			 fiscal year 2008 in excess of the amount specified for such activity in the
			 classified Schedule of Authorizations referred to in section 102(a) shall be
			 deemed to be specifically authorized by Congress for purposes of section
			 504(a)(3) of the National Security Act of 1947 (50 U.S.C. 414(a)(3)).
			IICENTRAL
			 INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2008 the sum of $262,500,000.
			202.Technical
			 modification to mandatory retirement provision of the Central Intelligence
			 Agency Retirement ActSubparagraph (A) of section 235(b)(1) of the
			 Central Intelligence Agency Retirement Act (50 U.S.C. 2055(b)(1)) is amended by
			 striking receiving compensation under the Senior Intelligence Service
			 pay schedule at the rate and inserting who is at the Senior
			 Intelligence Service rank.
			IIIGENERAL
			 INTELLIGENCE COMMUNITY MATTERS
			APersonnel
			 Matters
				301.Increase in
			 employee compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
				302.Enhanced
			 flexibility in nonreimbursable details to elements of the intelligence
			 communityExcept as provided
			 in section 113 of the National Security Act of 1947 (50 U.S.C. 404h) and
			 section 904(g)(2) of the Counterintelligence Enhancement Act of 2002 (title IX
			 of Public Law 107–306; 50 U.S.C. 402c(g)(2)) and notwithstanding any other
			 provision of law, in any fiscal year after fiscal year 2007 an officer or
			 employee of the United States or member of the Armed Forces may be detailed to
			 the staff of an element of the intelligence community funded through the
			 Community Management Account from another element of the United States
			 Government on a reimbursable or nonreimbursable basis, as jointly agreed to by
			 the Director of National Intelligence and the head of the detailing element (or
			 the designees of such officials), for a period not to exceed 2 years.
				303.Multi-level
			 security clearances
					(a)In
			 generalSection 102A of the National Security Act of 1947 (50
			 U.S.C. 403–1) is amended by adding at the end the following new
			 subsection:
						
							(s)Multi-level
				security clearancesThe Director of National Intelligence shall
				be responsible for ensuring that the elements of the intelligence community
				adopt a multi-level security clearance approach in order to enable the
				intelligence community to make more effective and efficient use of persons
				proficient in foreign languages or with cultural, linguistic, or other subject
				matter expertise that is critical to national
				security.
							.
					(b)ImplementationThe
			 Director of National Intelligence shall issue guidelines to the intelligence
			 community on the implementation of subsection (s) of section 102A of the
			 National Security Act of 1947, as added by subsection (a), not later than 180
			 days after the date of the enactment of this Act.
					304. Pay authority
			 for critical positionsSection
			 102A of the National Security Act of 1947 (50 U.S.C. 403–1), as amended by
			 section 303 of this Act, is further amended by adding at the end the following
			 new subsection:
					
						(t)Pay authority
				for critical positions(1)Notwithstanding any pay
				limitation established under any other provision of law applicable to employees
				in elements of the intelligence community, the Director of National
				Intelligence may, in consultation with the Director of the Office of Personnel
				Management and the Director of the Office of Management and Budget, grant
				authority to fix the rate of basic pay for 1 or more positions within the
				intelligence community at a rate in excess of any applicable limitation,
				subject to the provisions of this subsection. The exercise of authority so
				granted is at the discretion of the head of the department or agency employing
				the individual in a position covered by such authority, subject to the
				provisions of this subsection and any conditions established by the Director of
				National Intelligence when granting such authority.
							(2)Authority under this subsection may
				be granted or exercised—
								(A)only with respect to a position which
				requires an extremely high level of expertise and is critical to successful
				accomplishment of an important mission; and
								(B)only to the extent necessary to
				recruit or retain an individual exceptionally well qualified for the
				position.
								(3)A rate of basic pay may not be fixed
				under this subsection at a rate greater than the rate payable for level II of
				the Executive Schedule under section 5312 of title 5, United States Code,
				except upon written approval of the Director of National Intelligence or as
				otherwise authorized by law.
							(4)A rate of basic pay may not be fixed
				under this subsection at a rate greater than the rate payable for level I of
				the Executive Schedule under section 5311 of title 5, United States Code,
				except upon written approval of the President in response to a request by the
				Director of National Intelligence or as otherwise authorized by law.
							(5)Any grant of authority under this
				subsection for a position shall terminate at the discretion of the Director of
				National
				Intelligence.
							.
				305.Delegation of
			 authority for travel on common carriers for intelligence collection
			 personnel
					(a)Delegation of
			 AuthoritySection 116(b) of the National Security Act of 1947 (50
			 U.S.C. 404k(b)) is amended—
						(1)by inserting
			 (1) before The Director;
						(2)in
			 paragraph (1), as designated by paragraph (1) of this subsection, by striking
			 may only delegate and all that follows and inserting may
			 delegate the authority in subsection (a) to the head of any other element of
			 the intelligence community.; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)The head of an element of the
				intelligence community to whom the authority in subsection (a) is delegated
				pursuant to paragraph (1) may further delegate such authority to such senior
				officials of such element as are specified in guidelines prescribed by the
				Director of National Intelligence for purposes of this
				paragraph.
								.
						(b)Submission of
			 guidelines to CongressNot later than 6 months after the date of
			 the enactment of this Act, the Director of National Intelligence shall
			 prescribe and submit to the congressional intelligence committees the
			 guidelines referred to in paragraph (2) of section 116(b) of the National
			 Security Act of 1947, as added by subsection (a).
					306.Annual
			 personnel level assessments for the intelligence community
					(a)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.) is amended by inserting after section 506A the following new
			 section:
						
							506B.Annual
				personnel level assessments for the intelligence community
								(a)Requirement To
				provideThe Director of National Intelligence shall, in
				consultation with the head of the element of the intelligence community
				concerned, prepare an annual personnel level assessment for such element of the
				intelligence community that assesses the personnel levels for each such element
				for the fiscal year following the fiscal year in which the assessment is
				submitted.
								(b)ScheduleEach
				assessment required by subsection (a) shall be submitted to the congressional
				intelligence committees each year along with the budget submitted by the
				President under section 1105 of title 31, United States Code.
								(c)ContentsEach
				assessment required by subsection (a) submitted during a fiscal year shall
				contain, at a minimum, the following information for the element of the
				intelligence community concerned:
									(1)The budget
				submission for personnel costs for the upcoming fiscal year.
									(2)The dollar and
				percentage increase or decrease of such costs as compared to the personnel
				costs of the current fiscal year.
									(3)The dollar and
				percentage increase or decrease of such costs as compared to the personnel
				costs during the prior 5 fiscal years.
									(4)The number of
				personnel positions requested for the upcoming fiscal year.
									(5)The numerical and
				percentage increase or decrease of such number as compared to the number of
				personnel positions of the current fiscal year.
									(6)The numerical and
				percentage increase or decrease of such number as compared to the number of
				personnel positions during the prior 5 fiscal years.
									(7)The best estimate
				of the number and costs of contractors to be funded by the element for the
				upcoming fiscal year.
									(8)The numerical and
				percentage increase or decrease of such costs of contractors as compared to the
				best estimate of the costs of contractors of the current fiscal year.
									(9)The numerical and
				percentage increase or decrease of such costs of contractors as compared to the
				cost of contractors, and the number of contractors, during the prior 5 fiscal
				years.
									(10)A written
				justification for the requested personnel and contractor levels.
									(11)The number of
				intelligence collectors and analysts employed or contracted by each element of
				the intelligence community.
									(12)A list of all
				contractors that have been the subject of an investigation completed by the
				Inspector General of any element of the intelligence community during the
				preceding fiscal year, or are or have been the subject of an investigation by
				such an Inspector General during the current fiscal year.
									(13)A statement by
				the Director of National Intelligence that, based on current and projected
				funding, the element concerned will have sufficient—
										(A)internal
				infrastructure to support the requested personnel and contractor levels;
										(B)training resources
				to support the requested personnel levels; and
										(C)funding to support
				the administrative and operational activities of the requested personnel
				levels.
										.
					(b)Clerical
			 amendmentThe table of contents in the first section of that Act
			 is amended by inserting after the item relating to section 506A the following
			 new item:
						
							
								Sec. 506B. Annual personnel
				levels assessment for the intelligence
				community.
							
							.
					307.Comprehensive
			 report on intelligence community contractors
					(a)Requirement for
			 reportNot later than March 31, 2008, the Director of National
			 Intelligence shall submit to the congressional intelligence committees a report
			 describing the personal services activities performed by contractors across the
			 intelligence community, the impact of such contractors on the intelligence
			 community workforce, plans for conversion of contractor employment into
			 government employment, and the accountability mechanisms that govern the
			 performance of such contractors.
					(b)Content
						(1)In
			 generalThe report submitted under subsection (a) shall
			 include—
							(A)a description of
			 any relevant regulations or guidance issued by the Director of National
			 Intelligence or the head of an element of the intelligence community relating
			 to minimum standards required regarding the hiring, training, security
			 clearance, and assignment of contract personnel and how those standards may
			 differ from those for government employees performing substantially similar
			 functions;
							(B)an identification
			 of contracts where the contractor is providing a substantially similar
			 functions to a government employee;
							(C)an assessment of
			 costs incurred or savings achieved by awarding contracts for the performance of
			 such functions referred to in subparagraph (B) instead of using full-time
			 employees of the elements of the intelligence community to perform such
			 functions;
							(D)an assessment of
			 the appropriateness of using contractors to perform the activities described in
			 paragraph (2);
							(E)an estimate of the
			 number of contracts, and the number of personnel working under such contracts,
			 related to the performance of activities described in paragraph (2);
							(F)a comparison of
			 the compensation of contract employees and government employees performing
			 substantially similar functions;
							(G)an analysis of the
			 attrition of government personnel for contractor positions that provide
			 substantially similar functions;
							(H)a description of
			 positions that will be converted from contractor employment to government
			 employment under the authority described in section 103(c) of this Act and the
			 justification for such conversion;
							(I)an analysis of
			 accountability mechanisms within services contracts awarded for intelligence
			 activities by each element of the intelligence community during fiscal years
			 2006 and 2007;
							(J)an analysis of
			 procedures in use in the intelligence community for conducting oversight of
			 contractors to ensure identification and prosecution of criminal violations,
			 financial waste, fraud, or other abuses committed by contractors or contract
			 personnel; and
							(K)an identification
			 of best practices of accountability mechanisms within services
			 contracts.
							(2)ActivitiesActivities
			 described in this paragraph are the following:
							(A)Intelligence
			 collection.
							(B)Intelligence
			 analysis.
							(C)Covert actions,
			 including rendition, detention, and interrogation activities.
							308.Report on
			 proposed pay for performance intelligence community personnel management
			 system
					(a)Prohibition on
			 pay for performance until reportThe Director of National
			 Intelligence and the head of an element of the intelligence community may not
			 implement a plan that provides compensation to personnel of that element of the
			 intelligence community based on performance until the date that is 45 days
			 after the date on which the Director of National Intelligence submits a report
			 for that element under subsection (b).
					(b)ReportThe
			 Director of National Intelligence shall submit to Congress a report on
			 performance-based compensation for each element of the intelligence community,
			 including, with respect to each such element—
						(1)an implementation time line which includes
			 target dates for completion of—
							(A)the development of
			 performance appraisal plans;
							(B)establishment of
			 oversight and appeal mechanisms;
							(C)deployment of
			 information technology systems;
							(D)management
			 training;
							(E)employee
			 training;
							(F)compensation
			 transition; and
							(G)full operational
			 capacity;
							(2)an estimated
			 budget for the implementation of the performance-based compensation
			 system;
						(3)an evaluation plan
			 to monitor the implementation of the performance-based compensation system and
			 to improve and modify such system;
						(4)written standards
			 for measuring the performance of employees;
						(5)a description of the performance-based
			 compensation system, including budget oversight mechanisms to ensure sufficient
			 funds to pay employees for bonuses;
						(6)a
			 description of internal and external accountability mechanisms to ensure the
			 fair treatment of employees;
						(7)a
			 plan for initial and ongoing training for senior executives, managers, and
			 employees;
						(8)a
			 description of the role of any advisory committee or other mechanism designed
			 to gather the input of employees relating to the creation and implementation of
			 the system;
						(9)an assessment of the impact of the
			 performance-based compensation system on women, minorities, persons with
			 disabilities, and veterans; and
						(10)an assessment of
			 the consistency of the plan described in subsection (a) for such element with
			 the plans of the Director of National Intelligence for a performance-based
			 compensation system for the intelligence community.
						309.Report on plans
			 to increase diversity within the intelligence community
					(a)Requirement for
			 reportNot later than March 31, 2008, the Director of National
			 Intelligence, in coordination with the heads of the elements of the
			 intelligence community, shall submit to the congressional intelligence
			 committees a report on the plans of each element to increase diversity within
			 the intelligence community.
					(b)ContentThe
			 report required by subsection (a) shall include specific implementation plans
			 to increase diversity within each element of the intelligence community,
			 including—
						(1)specific
			 implementation plans for each such element designed to achieve the goals
			 articulated in the strategic plan of the Director of National Intelligence on
			 equal employment opportunity and diversity;
						(2)specific plans and
			 initiatives for each such element to increase recruiting and hiring of diverse
			 candidates;
						(3)specific plans and
			 initiatives for each such element to improve retention of diverse Federal
			 employees at the junior, midgrade, senior, and management levels;
						(4)a
			 description of specific diversity awareness training and education programs for
			 senior officials and managers of each such element; and
						(5)a
			 description of performance metrics to measure the success of carrying out the
			 plans, initiatives, and programs described in paragraphs (1) through
			 (4).
						BAcquisition
			 Matters
				311.Vulnerability
			 assessments of major systems
					(a)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by section 306 of this Act, is further amended by
			 inserting after section 506B, as added by section 306(a), the following new
			 section:
						
							506C.Vulnerability assessments of major
		  systems(a)Initial vulnerability
				assessmentsThe Director of National Intelligence shall conduct
				an initial vulnerability assessment for any major system and its significant
				items of supply that is proposed for inclusion in the National Intelligence
				Program prior to completion of Milestone B or an equivalent acquisition
				decision. The initial vulnerability assessment of a major system and its
				significant items of supply shall, at a minimum, use an analysis-based approach
				to—
									(1)identify
				vulnerabilities;
									(2)define exploitation
				potential;
									(3)examine the
				system's potential effectiveness;
									(4)determine overall
				vulnerability; and
									(5)make
				recommendations for risk reduction.
									(b)Subsequent
				vulnerability assessments(1)The Director of National
				Intelligence shall conduct subsequent vulnerability assessments of each major
				system and its significant items of supply within the National Intelligence
				Program—
										(A)periodically throughout the life span
				of the major system;
										(B)whenever the Director determines that
				a change in circumstances warrants the issuance of a subsequent vulnerability
				assessment; or
										(C)upon the request of a congressional
				intelligence committee.
										(2)Any subsequent vulnerability
				assessment of a major system and its significant items of supply shall, at a
				minimum, use an analysis-based approach and, if applicable, a testing-based
				approach, to monitor the exploitation potential of such system and reexamine
				the factors described in paragraphs (1) through (5) of subsection (a).
									(c)Major system
				managementThe Director of National Intelligence shall give due
				consideration to the vulnerability assessments prepared for a given major
				system when developing and determining the annual consolidated National
				Intelligence Program budget.
								(d)Congressional
				oversight(1)The Director of National
				Intelligence shall provide to the congressional intelligence committees a copy
				of each vulnerability assessment conducted under subsection (a) or (b) not
				later than 10 days after the date of the completion of such assessment.
									(2)The Director of National Intelligence
				shall provide the congressional intelligence committees with a proposed
				schedule for subsequent vulnerability assessments of a major system under
				subsection (b) when providing such committees with the initial vulnerability
				assessment under subsection (a) of such system as required by subsection
				(d).
									(e)DefinitionsIn
				this section:
									(1)The term
				items of supply—
										(A)means any
				individual part, component, subassembly, assembly, or subsystem integral to a
				major system, and other property which may be replaced during the service life
				of the major system, including spare parts and replenishment parts; and
										(B)does not include
				packaging or labeling associated with shipment or identification of
				items.
										(2)The term
				major system has the meaning given that term in section
				506A(e).
									(3)The term
				Milestone B means a decision to enter into system development
				and demonstration pursuant to guidance prescribed by the Director of National
				Intelligence.
									(4)The term
				vulnerability assessment means the process of identifying and
				quantifying vulnerabilities in a major system and its significant items of
				supply.
									.
					(b)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947, as amended by section 306 of this Act, is
			 further amended by inserting after the item relating to section 506B, as added
			 by section 306(b), the following:
						
							
								Sec. 506C. Vulnerability assessments of major
				systems.
							
							.
					312.Business
			 enterprise architecture and business system modernization for the intelligence
			 community
					(a)Business
			 enterprise architecture and business system modernization
						(1)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by sections 306 and 311 of this Act, is further
			 amended by inserting after section 506C, as added by section 311(a), the
			 following new section:
							
								506D.Intelligence community business systems, architecture,
		  accountability, and modernization(a)Limitation on
				obligation of funds for intelligence community business system
				modernization(1)After April 1, 2008, no
				funds appropriated to any element of the intelligence community may be
				obligated for an intelligence community business system modernization described
				in paragraph (2) unless—
											(A)the approval authority designated by the
				Director of National Intelligence under subsection (c)(2) makes the
				certification described in paragraph (3) with respect to the intelligence
				community business system modernization; and
											(B)the certification is approved by the
				Intelligence Community Business Systems Management Committee established under
				subsection (f).
											(2)An intelligence community business system
				modernization described in this paragraph is an intelligence community business
				system modernization that—
											(A)will have a total cost in excess of
				$1,000,000; and
											(B)will receive more than 50 percent of the
				funds for such cost from amounts appropriated for the National Intelligence
				Program.
											(3)The certification described in this
				paragraph for an intelligence community business system modernization is a
				certification, made by the approval authority designated by the Director under
				subsection (c)(2) to the Intelligence Community Business Systems Management
				Committee, that the intelligence community business system
				modernization—
											(A)complies with the enterprise
				architecture under subsection (b); or
											(B)is necessary—
												(i)to achieve a critical national
				security capability or address a critical requirement in an area such as safety
				or security; or
												(ii)to prevent a significant adverse
				effect on a project that is needed to achieve an essential capability, taking
				into consideration the alternative solutions for preventing such adverse
				effect.
												(4)The obligation of funds for an
				intelligence community business system modernization that does not comply with
				the requirements of this subsection shall be treated as a violation of section
				1341(a)(1)(A) of title 31, United States Code.
										(b)Enterprise
				architecture for intelligence community business systems(1)The Director of National
				Intelligence shall, acting through the Intelligence Community Business Systems
				Management Committee established under subsection (f), develop and implement an
				enterprise architecture to cover all intelligence community business systems,
				and the functions and activities supported by such business systems. The
				enterprise architecture shall be sufficiently defined to effectively guide,
				constrain, and permit implementation of interoperable intelligence community
				business system solutions, consistent with applicable policies and procedures
				established by the Director of the Office of Management and Budget.
										(2)The enterprise architecture under
				paragraph (1) shall include the following:
											(A)An information infrastructure that, at
				a minimum, will enable the intelligence community to—
												(i)comply with all Federal accounting,
				financial management, and reporting requirements;
												(ii)routinely produce timely,
				accurate, and reliable financial information for management purposes;
												(iii)integrate budget, accounting, and
				program information and systems; and
												(iv)provide for the systematic
				measurement of performance, including the ability to produce timely, relevant,
				and reliable cost information.
												(B)Policies, procedures, data standards,
				and system interface requirements that apply uniformly throughout the
				intelligence community.
											(c)Responsibilities
				for intelligence community business system modernization(1)The Director of National
				Intelligence shall be responsible for review, approval, and oversight of the
				planning, design, acquisition, deployment, operation, and maintenance of an
				intelligence community business system modernization if more than 50 percent of
				the cost of the intelligence community business system modernization is funded
				by amounts appropriated for the National Intelligence Program.
										(2)The Director shall designate 1 or
				more appropriate officials of the intelligence community to be responsible for
				making certifications with respect to intelligence community business system
				modernizations under subsection (a)(3).
										(d)Intelligence
				community business system investment review(1)The approval authority
				designated under subsection (c)(2) shall establish and implement, not later
				than March 31, 2008, an investment review process for the review of the
				planning, design, acquisition, development, deployment, operation, maintenance,
				modernization, project cost, benefits, and risks of the intelligence community
				business systems for which the approval authority is responsible.
										(2)The investment review process under
				paragraph (1) shall—
											(A)meet the requirements of section 11312
				of title 40, United States Code; and
											(B)specifically set forth the
				responsibilities of the approval authority under such review process.
											(3)The investment review process under
				paragraph (1) shall include the following elements:
											(A)Review and approval by an investment
				review board (consisting of appropriate representatives of the intelligence
				community) of each intelligence community business system as an investment
				before the obligation of funds for such system.
											(B)Periodic review, but not less often
				than annually, of every intelligence community business system
				investment.
											(C)Thresholds for levels of review to
				ensure appropriate review of intelligence community business system investments
				depending on the scope, complexity, and cost of the system involved.
											(D)Procedures for making certifications
				in accordance with the requirements of subsection (a)(3).
											(E)Mechanisms to ensure the consistency
				of the investment review process with applicable guidance issued by the
				Director of National Intelligence and the Intelligence Community Business
				Systems Management Committee established under subsection (f).
											(F)Common decision criteria, including
				standards, requirements, and priorities, for purposes of ensuring the
				integration of intelligence community business systems.
											(e)Budget
				informationFor each fiscal year after fiscal year 2009, the
				Director of National Intelligence shall include in the materials the Director
				submits to Congress in support of the budget for such fiscal year that is
				submitted to Congress under section 1105 of title 31, United States Code, the
				following information:
										(1)An identification
				of each intelligence community business system for which funding is proposed in
				such budget.
										(2)An identification
				of all funds, by appropriation, proposed in such budget for each such system,
				including—
											(A)funds for current
				services to operate and maintain such system; and
											(B)funds for business
				systems modernization identified for each specific appropriation.
											(3)For each such
				system, identification of approval authority designated for such system under
				subsection (c)(2).
										(4)The certification,
				if any, made under subsection (a)(3) with respect to each such system.
										(f)Intelligence
				Community Business Systems Management Committee(1)The Director of National
				Intelligence shall establish an Intelligence Community Business Systems
				Management Committee (in this subsection referred to as the
				Committee).
										(2)The Committee shall—
											(A)recommend to the Director policies and
				procedures necessary to effectively integrate all business activities and any
				transformation, reform, reorganization, or process improvement initiatives
				undertaken within the intelligence community;
											(B)review and approve any major update
				of—
												(i)the enterprise architecture
				developed under subsection (b); and
												(ii)any plans for an intelligence
				community business systems modernization;
												(C)manage cross-domain integration
				consistent with such enterprise architecture;
											(D)be responsible for coordinating
				initiatives for intelligence community business system modernization to
				maximize benefits and minimize costs for the intelligence community, and
				periodically report to the Director on the status of efforts to carry out an
				intelligence community business system modernization;
											(E)ensure that funds are obligated for
				intelligence community business system modernization in a manner consistent
				with subsection (a); and
											(F)carry out such other duties as the
				Director shall specify.
											(g)Relation to
				annual registration requirementsNothing in this section shall be
				construed to alter the requirements of section 8083 of the Department of
				Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 989), with
				regard to information technology systems (as defined in subsection (d) of such
				section).
									(h)Relation to
				defense business systems architecture, accountability, and modernization
				requirementsAn intelligence community business system that
				receives more than 50 percent of its funds from amounts available for the
				National Intelligence Program shall be exempt from the requirements of section
				2222 of title 10, United States Code.
									(i)Relation to
				Clinger-Cohen Act(1)The Director of National
				Intelligence and the Chief Information Officer of the Intelligence Community
				shall fulfill the executive agency responsibilities in chapter 113 of title 40,
				United States Code, for any intelligence community business system that
				receives more than 50 percent of its funding from amounts appropriated for the
				National Intelligence Program.
										(2)Any intelligence community business
				system covered by paragraph (1) shall be exempt from the requirements of such
				chapter 113 that would otherwise apply to the executive agency that contains
				the element of the intelligence community involved.
										(j)ReportsNot
				later than March 15 of each of the years 2009 through 2014, the Director of
				National Intelligence shall submit to the congressional intelligence committees
				a report on the compliance of the intelligence community with the requirements
				of this section. Each such report shall—
										(1)describe actions
				taken and proposed for meeting the requirements of subsection (a),
				including—
											(A)specific
				milestones and actual performance against specified performance measures, and
				any revision of such milestones and performance measures; and
											(B)specific actions
				on the intelligence community business system modernizations submitted for
				certification under such subsection;
											(2)identify the
				number of intelligence community business system modernizations that received a
				certification described in subsection (a)(3)(B); and
										(3)describe specific
				improvements in business operations and cost savings resulting from successful
				intelligence community business systems modernization efforts.
										(k)DefinitionsIn
				this section:
										(1)The term
				enterprise architecture has the meaning given that term in section
				3601(4) of title 44, United States Code.
										(2)The terms
				information system and information technology have
				the meanings given those terms in section 11101 of title 40, United States
				Code.
										(3)The term
				intelligence community business system means an information
				system, other than a national security system, that is operated by, for, or on
				behalf of the intelligence community, including financial systems, mixed
				systems, financial data feeder systems, and the business infrastructure
				capabilities shared by the systems of the business enterprise architecture that
				build upon the core infrastructure used to support business activities, such as
				acquisition, financial management, logistics, strategic planning and budgeting,
				installations and environment, and human resource management.
										(4)The term
				intelligence community business system modernization means—
											(A)the acquisition or
				development of a new intelligence community business system; or
											(B)any significant
				modification or enhancement of an existing intelligence community business
				system (other than necessary to maintain current services).
											(5)The term
				national security system has the meaning given that term in
				section 3542 of title 44, United States
				Code.
										.
						(2)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 306 and 311 of this Act, is further amended by inserting
			 after the item relating to section 506C, as added by section 311(b), the
			 following new item:
							
								
									Sec. 506D. Intelligence community business systems,
				architecture, accountability, and
				modernization.
								
								.
						(b)Implementation
						(1)Certain
			 dutiesNot later than 60 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall—
							(A)complete the
			 delegation of responsibility for the review, approval, and oversight of the
			 planning, design, acquisition, deployment, operation, maintenance, and
			 modernization of intelligence community business systems required by subsection
			 (c) of section 506D of the National Security Act of 1947 (as added by
			 subsection (a)); and
							(B)designate a vice
			 chairman and personnel to serve on the Intelligence Community Business System
			 Management Committee established under subsection (f) of such section 506D (as
			 so added).
							(2)Enterprise
			 architecture
							(A)Schedule for
			 developmentThe Director shall develop the enterprise
			 architecture required by subsection (b) of such section 506D (as so added) by
			 not later than September 1, 2008.
							(B)Requirement for
			 implementation planIn developing such enterprise architecture,
			 the Director shall develop an implementation plan for such enterprise
			 architecture that includes the following:
								(i)An
			 acquisition strategy for new systems that are expected to be needed to complete
			 such enterprise architecture, including specific time-phased milestones,
			 performance metrics, and a statement of the financial and nonfinancial resource
			 needs.
								(ii)An
			 identification of the intelligence community business systems in operation or
			 planned as of December 31, 2006, that will not be a part of such enterprise
			 architecture, together with the schedule for the phased termination of the
			 utilization of any such systems.
								(iii)An
			 identification of the intelligence community business systems in operation or
			 planned as of December 31, 2006, that will be a part of such enterprise
			 architecture, together with a strategy for modifying such systems to ensure
			 that such systems comply with such enterprise architecture.
								(C)Submission of
			 acquisition strategyThe Director shall submit the acquisition
			 strategy described in subparagraph (B)(i) to the congressional intelligence
			 committees not later than March 1, 2008.
							313.Reports on the
			 acquisition of major systems
					(a)In
			 GeneralTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by sections 306, 311, and 312 of this Act, is further
			 amended by inserting after section 506D, as added by section 312(a)(1), the
			 following new section:
						
							506E.Reports on the acquisition of major
		  systems(a)Annual Reports
				Required(1)The Director of National
				Intelligence shall submit to the congressional intelligence committees each
				year, at the same time the budget of the President for the fiscal year
				beginning in such year is submitted to Congress pursuant to section 1105 of
				title 31, United States Code, a separate report on each acquisition of a major
				system by an element of the intelligence community.
									(2)Each report under this section shall
				be known as a Report on the Acquisition of Major Systems.
									(b)ElementsEach
				report under this section shall include, for the acquisition of a major system,
				information on the following:
									(1)The current total
				acquisition cost for such system, and the history of such cost from the date
				the system was first included in a report under this section to the end of the
				calendar quarter immediately proceeding the submittal of the report under this
				section.
									(2)The current
				development schedule for the system, including an estimate of annual
				development costs until development is completed.
									(3)The planned
				procurement schedule for the system, including the best estimate of the
				Director of National Intelligence of the annual costs and units to be procured
				until procurement is completed.
									(4)A full life-cycle
				cost analysis for such system.
									(5)The result of any
				significant test and evaluation of such major system as of the date of the
				submittal of such report, or, if a significant test and evaluation has not been
				conducted, a statement of the reasons therefor and the results of any other
				test and evaluation that has been conducted of such system.
									(6)The reasons for any
				change in acquisition cost, or schedule, for such system from the previous
				report under this section, if applicable.
									(7)The major
				contracts or subcontracts related to the major system.
									(8)If there is any
				cost or schedule variance under a contract referred to in paragraph (7) since
				the previous report under this section, the reasons for such cost or schedule
				variance.
									(c)Determination of
				increase in costsAny determination of a percentage increase in
				the acquisition costs of a major system for which a report is filed under this
				section shall be stated in terms of constant dollars from the first fiscal year
				in which funds are appropriated for such contract.
								(d)DefinitionsIn
				this section:
									(1)The term
				acquisition cost, with respect to a major system, means the amount
				equal to the total cost for development and procurement of, and system-specific
				construction for, such system.
									(2)The term
				full life-cycle cost, with respect to the acquisition of a major
				system, means all costs of development, procurement, construction, deployment,
				and operation and support for such program, without regard to funding source or
				management control, including costs of development and procurement required to
				support or utilize such system.
									(3)The term
				major contract, with respect to a major system acquisition,
				means each of the 6 largest prime, associate, or government-furnished equipment
				contracts under the program that is in excess of $40,000,000 and that is not a
				firm, fixed price contract.
									(4)The term
				major system has the meaning given that term in section
				506A(e).
									(5)The term
				significant test and evaluation means the functional or
				environmental testing of a major system or of the subsystems that combine to
				create a major
				system.
									.
					(b)Clerical
			 AmendmentThe table of contents in the first section of that Act,
			 as amended by sections 306, 311, and 312 of this Act, is further amended by
			 inserting after the item relating to section 506D, as added by section
			 312(a)(2), the following new item:
						
							
								Sec. 506E. Reports on the acquisition of
				major
				systems.
							
							.
					314.Excessive cost
			 growth of major systems
					(a)NotificationTitle
			 V of the National Security Act of 1947, as amended by sections 306, 311, 312,
			 and 313 of this Act, is further amended by inserting after section 506E, as
			 added by section 313(a), the following new section:
						
							506F.Excessive cost growth of major systems(a)Cost increases of at
				least 25 percent(1)(A)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the program manager shall determine if the acquisition cost of such major
				system has increased by at least 25 percent as compared to the baseline cost of
				such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)(A)If, after receiving a
				notification described in paragraph (1)(B), the Director of National
				Intelligence determines that the acquisition cost of a major system has
				increased by at least 25 percent, the Director shall submit to the
				congressional intelligence committees a written notification of such
				determination as described in subparagraph (B), a description of the amount of
				the increase in the acquisition cost of such major system, and a certification
				as described in subparagraph (C).
										(B)The notification required by
				subparagraph (A) shall include—
											(i)an updated cost estimate;
											(ii)the date on which the determination
				covered by such notification was made;
											(iii)contract performance assessment
				information with respect to each significant contract or sub-contract related
				to such major system, including the name of the contractor, the phase of the
				contract at the time of the report, the percentage of work under the contract
				that has been completed, any change in contract cost, the percentage by which
				the contract is currently ahead or behind schedule, and a summary explanation
				of significant occurrences, such as cost and schedule variances, and the effect
				of such occurrences on future costs and schedules;
											(iv)the prior estimate of the full
				life-cycle cost for such major system, expressed in constant dollars and in
				current year dollars;
											(v)the current estimated full life-cycle
				cost of such major system, expressed in constant dollars and current year
				dollars;
											(vi)a statement of the reasons for any
				increases in the full life-cycle cost of such major system;
											(vii)the current change and the total
				change, in dollars and expressed as a percentage, in the full life-cycle cost
				applicable to such major system, stated both in constant dollars and current
				year dollars;
											(viii)the completion status of such major
				system expressed as the percentage—
												(I)of the total number of years for
				which funds have been appropriated for such major system compared to the number
				of years for which it is planned that such funds will be appropriated;
				and
												(II)of the amount of funds that have
				been appropriated for such major system compared to the total amount of such
				funds which it is planned will be appropriated;
												(ix)the action taken and proposed to be
				taken to control future cost growth of such major system; and
											(x)any changes made in the performance or
				schedule of such major system and the extent to which such changes have
				contributed to the increase in full life-cycle costs of such major
				system.
											(C)The certification described in this
				subparagraph is a written certification made by the Director and submitted to
				the congressional intelligence committees that—
											(i)the acquisition of such major system
				is essential to the national security;
											(ii)there are no alternatives to such
				major system that will provide equal or greater intelligence capability at
				equal or lesser cost to completion;
											(iii)the new estimates of the full
				life-cycle cost for such major system are reasonable; and
											(iv)the management structure for the
				acquisition of such major system is adequate to manage and control full
				life-cycle cost of such major system.
											(b)Cost increases
				of at least 50 percent(1)(A)On a continuing basis, and
				separate from the submission of any report on a major system required by
				section 506E of this Act, the program manager shall determine if the
				acquisition cost of such major system has increased by at least 50 percent as
				compared to the baseline cost of such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)If, after receiving a notification
				described in paragraph (1)(B), the Director of National Intelligence determines
				that the acquisition cost of a major system has increased by at least 50
				percent as compared to the baseline cost of such major system, the Director
				shall submit to the congressional intelligence committees a written
				certification stating that—
										(A)the acquisition of such major system
				is essential to the national security;
										(B)there are no alternatives to such
				major system that will provide equal or greater intelligence capability at
				equal or lesser cost to completion;
										(C)the new estimates of the full
				life-cycle cost for such major system are reasonable; and
										(D)the management structure for the
				acquisition of such major system is adequate to manage and control the full
				life-cycle cost of such major system.
										(3)In addition to the certification
				required by paragraph (2), the Director of National Intelligence shall submit
				to the congressional intelligence committees an updated notification, with
				current accompanying information, as required by subsection (a)(2).
									(c)Prohibition on
				obligation of funds(1)If a written
				certification required under subsection (a)(2)(A) is not submitted to the
				congressional intelligence committees within 60 days of the determination made
				under subsection (a)(1), funds appropriated for the acquisition of a major
				system may not be obligated for a major contract under the program. Such
				prohibition on the obligation of funds shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection
				(a)(2)(A).
									(2)If a written certification required
				under subsection (b)(2) is not submitted to the congressional intelligence
				committees within 60 days of the determination made under subsection (b)(2),
				funds appropriated for the acquisition of a major system may not be obligated
				for a major contract under the program. Such prohibition on the obligation of
				funds for the acquisition of a major system shall cease to apply at the end of
				the 30-day period of a continuous session of Congress that begins on the date
				on which Congress receives the notification required under subsection
				(b)(3).
									(d)DefinitionsIn
				this section:
									(1)The term
				acquisition cost has the meaning given that term in section
				506E(d).
									(2)The term
				baseline cost, with respect to a major system, means the projected
				acquisition cost of such system that is approved by the Director of National
				Intelligence at Milestone B or an equivalent acquisition decision for the
				development, procurement, and construction of such system. The baseline cost
				may be in the form of an independent cost estimate.
									(3)The term
				full life-cycle cost has the meaning given that term in section
				506E(d).
									(4)The term independent cost
				estimate has the meaning given that term in section 506A(e).
									(5)The term
				major system has the meaning given that term in section
				506A(e).
									(6)The term
				Milestone B means a decision to enter into system development
				and demonstration pursuant to guidance prescribed by the Director of National
				Intelligence.
									(7)The term
				program manager, with respect to a major system, means—
										(A)the head of the
				element of the intelligence community which is responsible for the budget,
				cost, schedule, and performance of the major system; or
										(B)in the case of a
				major system within the Office of the Director of National Intelligence, the
				deputy who is responsible for the budget, cost, schedule, and performance of
				the major
				system.
										.
					(b)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 304, 311, 312, and 313 of this Act, is further amended
			 by inserting after the items relating to section 506E, as added by section
			 313(b), the following new item:
						
							
								Sec. 506F. Excessive cost growth of major
				systems.
							
							.
					COther
			 matters
				321.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity which is not otherwise authorized by the Constitution or
			 the laws of the United States.
				322.Clarification of
			 definition of intelligence community under the National Security Act of
			 1947Subparagraph (L) of
			 section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) is
			 amended by striking other the second place it appears.
				323.Modification of
			 availability of funds for different intelligence activitiesSubparagraph (B) of section 504(a)(3) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(3)) is amended to read as
			 follows:
					
						(B)the use of such funds for such
				activity supports an emergent need, improves program effectiveness, or
				increases efficiency;
				and
						.
				324.Protection of
			 certain national security information
					(a)Increase in
			 penalties for disclosure of undercover intelligence officers and
			 agents
						(1)Disclosure of
			 agent after access to information identifying agentSubsection
			 (a) of section 601 of the National Security Act of 1947 (50 U.S.C. 421) is
			 amended by striking ten years and inserting 15
			 years.
						(2)Disclosure of
			 agent after access to classified informationSubsection (b) of
			 such section is amended by striking five years and inserting
			 10 years.
						(b)Modifications to
			 annual report on protection of intelligence identitiesThe first sentence of section 603(a) of the
			 National Security Act of 1947 (50 U.S.C. 423(a)) is amended by inserting
			 including an assessment of the need for any modification of this title
			 for the purpose of improving legal protections for covert agents, after
			 measures to protect the identities of covert agents,.
					325.Extension of
			 authority to delete information about receipt and disposition of foreign gifts
			 and decorationsParagraph (4)
			 of section 7342(f) of title 5, United States Code, is amended to read as
			 follows:
					
						(4)(A)In transmitting such
				listings for an element of the intelligence community, the head of such element
				may delete the information described in subparagraph (A) or (C) of paragraph
				(2) or in subparagraph (A) or (C) of paragraph (3) if the head of such element
				certifies in writing to the Secretary of State that the publication of such
				information could adversely affect United States intelligence sources or
				methods.
							(B)Any information not provided to the
				Secretary of State pursuant to the authority in subparagraph (A) shall be
				transmitted to the Director of National Intelligence who shall keep a record of
				such information.
							(C)In this paragraph, the term
				element of the intelligence community means an element of the
				intelligence community listed in or designated under section 3(4) of the
				National Security Act of 1947 (50 U.S.C.
				401a(4)).
							.
				326.Report on
			 compliance with the Detainee Treatment Act of 2005 and related provisions of
			 the Military Commissions Act of 2006
					(a)Report
			 RequiredNot later than 45 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a comprehensive report on all measures
			 taken by the Office of the Director of National Intelligence and by each
			 element, if any, of the intelligence community with relevant responsibilities
			 to comply with the provisions of the Detainee Treatment Act of 2005 (title X of
			 division A of Public Law 109–148; 119 Stat. 2739) and related provisions of the
			 Military Commissions Act of 2006 (Public Law 109–366; 120 Stat. 2600).
					(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A
			 description of the detention or interrogation methods, if any, that have been
			 determined to comply with section 1003 of the Detainee Treatment Act of 2005
			 (119 Stat. 2739; 42 U.S.C. 2000dd) and section 6 of the Military Commissions
			 Act of 2006 (120 Stat. 2632; 18 U.S.C. 2441 note) (including the amendments
			 made by such section 6), and, with respect to each such method—
							(A)an identification
			 of the official making such determination; and
							(B)a statement of the
			 basis for such determination.
							(2)A
			 description of the detention or interrogation methods, if any, whose use has
			 been discontinued pursuant to the Detainee Treatment Act of 2005 or the
			 Military Commission Act of 2006, and, with respect to each such method—
							(A)an identification
			 of the official making the determination to discontinue such method; and
							(B)a statement of the
			 basis for such determination.
							(3)A
			 description of any actions that have been taken to implement section 1004 of
			 the Detainee Treatment Act of 2005 (119 Stat. 2740; 42 U.S.C. 2000dd–1), and,
			 with respect to each such action—
							(A)an identification
			 of the official taking such action; and
							(B)a statement of the
			 basis for such action.
							(4)Any other matters
			 that the Director considers necessary to fully and currently inform the
			 congressional intelligence committees about the implementation of the Detainee
			 Treatment Act of 2005 and related provisions of the Military Commissions Act of
			 2006.
						(5)An appendix
			 containing—
							(A)all guidelines for
			 the application of the Detainee Treatment Act of 2005 and related provisions of
			 the Military Commissions Act of 2006 to the detention or interrogation
			 activities, if any, of any element of the intelligence community; and
							(B)the legal
			 justifications of any office of the Department of Justice about the meaning or
			 application of the Detainee Treatment Act of 2005 or related provisions of the
			 Military Commissions Act of 2006 with respect to the detention or interrogation
			 activities, if any, of any element of the intelligence community.
							(c)FormThe
			 report required by subsection (a) shall be submitted in classified form.
					(d)Submission to
			 the congressional armed services committeesTo the extent that
			 the report required by subsection (a) addresses an element of the intelligence
			 community within the Department of Defense, that portion of the report, and any
			 associated material that is necessary to make that portion understandable,
			 shall also be submitted by the Director of National Intelligence to the
			 congressional armed services committees.
					(e)Congressional
			 armed services committee definedIn this section, the term
			 congressional armed services committees means—
						(1)the Committee on
			 Armed Services of the Senate; and
						(2)the Committee on
			 Armed Services of the House of Representatives.
						327.Limitation on
			 interrogation techniques
					(a)LimitationNo
			 individual in the custody or under the effective control of an element of the
			 intelligence community or instrumentality thereof, regardless of nationality or
			 physical location, shall be subject to any treatment or technique of
			 interrogation not authorized by the United States Army Field Manual on Human
			 Intelligence Collector Operations.
					(b)Instrumentality
			 definedIn this section, the term instrumentality,
			 with respect to an element of the intelligence community, means a contractor or
			 subcontractor at any tier of the element of the intelligence community.
					328.Limitation on use of fundsNot more than 30 percent of the funds
			 authorized to be appropriated for the Expenditure Center referred to on page
			 157 of Volume VI, Book 1 of the Fiscal Year 2008 - Fiscal Year 2009
			 Congressional Budget Justification, National Intelligence Program, may be
			 obligated or expended until each member of the congressional intelligence
			 committees has been fully and currently informed with respect to intelligence
			 regarding a facility in Syria subject to reported military action by the State
			 of Israel on September 6, 2007, including intelligence relating to any agent or
			 citizen of North Korea, Iran, or any other foreign country present at the
			 facility, and any intelligence provided to the Federal Government by a foreign
			 country regarding the facility (as available).
				329.Incorporation
			 of reporting requirementsEach
			 requirement to submit a report to the congressional intelligence committees
			 that is included in the classified annex to this Act is hereby incorporated
			 into this Act and is hereby made a requirement in law.
				330.Repeal of
			 certain reporting requirements
					(a)Annual report on
			 intelligence
						(1)RepealSection
			 109 of the National Security Act of 1947 (50 U.S.C. 404d) is repealed.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by striking the item relating to
			 section 109.
						(b)Annual and
			 special reports on intelligence sharing with the United
			 NationsSection 112 of the National Security Act of 1947 (50
			 U.S.C. 404g) is amended—
						(1)by striking
			 subsection (b); and
						(2)by
			 redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively.
						(c)Annual
			 certification on counterintelligence initiativesSection 1102(b)
			 of the National Security Act of 1947 (50 U.S.C. 442a(b)) is amended—
						(1)by
			 striking (1); and
						(2)by striking
			 paragraph (2).
						(d)Report and
			 certification under terrorist identification classification
			 systemSection 343 of the Intelligence Authorization Act for
			 Fiscal Year 2003 (50 U.S.C. 404n–2) is amended—
						(1)by striking
			 subsection (d); and
						(2)by
			 redesignating subsections (e), (f), (g), and (h) as subsections (d), (e), (f),
			 and (g), respectively.
						(e)Annual report on
			 counterdrug intelligence mattersSection 826 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2429; 21
			 U.S.C. 873 note) is repealed.
					(f)Conforming
			 amendmentsSection 507(a) of the National Security Act of 1947
			 (50 U.S.C. 415b(a)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 subparagraphs (A) and (B); and
							(B)by redesignating
			 subparagraphs (C) through (N) as subparagraphs (A) through (L), respectively;
			 and
							(2)in paragraph (2),
			 by striking subparagraph (D).
						IVMATTERS RELATING
			 TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
			AOffice of the
			 Director of National Intelligence
				401.Clarification
			 of limitation on colocation of the Office of the Director of National
			 IntelligenceSection 103(e) of
			 the National Security Act of 1947 (50 U.S.C. 403–3(e)) is amended—
					(1)by striking
			 with and inserting of headquarters with headquarters
			 of;
					(2)by inserting
			 the headquarters of before the Office; and
					(3)by striking
			 any other element and inserting the headquarters of any
			 other element.
					402.Membership of
			 the Director of National Intelligence on the Transportation Security Oversight
			 BoardSubparagraph (F) of
			 section 115(b)(1) of title 49, United States Code, is amended to read as
			 follows:
					
						(F)The Director of
				National Intelligence, or the Director’s
				designee.
						.
				403.Additional
			 duties of the Director of Science and TechnologySection 103E of the National Security Act of
			 1947 (50 U.S.C. 403–3e) is amended—
					(1)in subsection
			 (c)—
						(A)by redesignating
			 paragraph (5) as paragraph (7);
						(B)in paragraph (4),
			 by striking and at the end; and
						(C)by inserting after
			 paragraph (4) the following:
							
								(5)assist the
				Director in establishing goals for basic, applied, and advanced research to
				meet the technology needs of the intelligence community and to be executed by
				elements of the intelligence community by—
									(A)systematically
				identifying, assessing, and prioritizing the most significant intelligence
				challenges that require technical solutions; and
									(B)examining options
				to enhance the responsiveness of research programs;
									(6)submit to Congress
				an annual report on the science and technology strategy of the Director;
				and
								;
				and
						(2)in paragraph (3)
			 of subsection (d)—
						(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
						(B)in subparagraph
			 (B), as so redesignated, by inserting and prioritize after
			 coordinate; and
						(C)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
							
								(A)identify basic,
				advanced, and applied research programs to be executed by elements of the
				intelligence
				community;
								.
						404.Leadership and
			 location of certain offices and officials
					(a)National Counter
			 Proliferation CenterSection 119A(a) of the National Security Act
			 of 1947 (50 U.S.C. 404o–1(a)) is amended—
						(1)by striking
			 (a) Establishment.—Not later than 18 months
			 after the date of the enactment of the National Security Intelligence Reform
			 Act of 2004, the and inserting the following:
							
								(a)In
				General
									(1)EstablishmentThe
									;
				and
						(2)by adding at the
			 end the following new paragraphs:
							
								(2)DirectorThe
				head of the National Counter Proliferation Center shall be the Director of the
				National Counter Proliferation Center, who shall be appointed by the Director
				of National Intelligence.
								(3)LocationThe
				National Counter Proliferation Center shall be located within the Office of the
				Director of National
				Intelligence.
								.
						(b)OfficersSection
			 103(c) of that Act (50 U.S.C. 403–3(c)) is amended—
						(1)by redesignating
			 paragraph (9) as paragraph (13); and
						(2)by inserting after
			 paragraph (8) the following new paragraphs:
							
								(9)The Chief
				Information Officer of the Intelligence Community.
								(10)The Inspector
				General of the Intelligence Community.
								(11)The Director of
				the National Counterterrorism Center.
								(12)The Director of
				the National Counter Proliferation
				Center.
								.
						405.Plan to
			 implement recommendations of the data center energy efficiency reports
					(a)PlanThe
			 Director of National Intelligence shall develop a plan to implement the
			 recommendations of the report submitted to Congress under section 1 of the Act
			 entitled An Act to study and promote the use of energy efficient
			 computer servers in the United States (Public Law 109–431; 120 Stat.
			 2920) across the intelligence community.
					(b)Report
						(1)In
			 generalNot later then
			 February 1, 2008, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report containing the plan developed
			 under subsection (a).
						(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 contain a classified annex.
						406.Comprehensive
			 listing of special access programsNot later than February 1, 2008, the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees a classified comprehensive listing of all special
			 access programs under the National Intelligence Program (as defined in section
			 3(6) of the National Security Act of 1947 (50 U.S.C. 401a(6))). Such listing
			 may be submitted in a form or forms consistent with the protection of national
			 security.
				407.Reports on the
			 nuclear programs of Iran and North Korea
					(a)Requirement for
			 reportsNot less frequently than once during fiscal year 2008 and
			 twice during fiscal year 2009, the Director of National Intelligence shall
			 submit to the congressional intelligence committees a report on the intentions
			 and capabilities of the Islamic Republic of Iran and the Democratic People's
			 Republic of Korea, with regard to the nuclear programs of each such
			 country.
					(b)ContentEach
			 report submitted by subsection (a) shall include, with respect of the Islamic
			 Republic of Iran and the Democratic People's Republic of Korea—
						(1)an assessment of
			 nuclear weapons programs of each such country;
						(2)an evaluation,
			 consistent with existing reporting standards and practices, of the sources upon
			 which the intelligence used to prepare the assessment described in paragraph
			 (1) is based, including the number of such sources and an assessment of the
			 reliability of each such source;
						(3)a
			 summary of any intelligence related to any such program gathered or developed
			 since the previous report was submitted under subsection (a), including
			 intelligence collected from both open and clandestine sources for each such
			 country; and
						(4)a
			 discussion of any dissents, caveats, gaps in knowledge, or other information
			 that would reduce confidence in the assessment described in paragraph
			 (1).
						(c)National
			 Intelligence EstimateThe Director of National Intelligence may
			 submit a National Intelligence Estimate on the intentions and capabilities of
			 the Islamic Republic of Iran and the Democratic People's Republic of Korea in
			 lieu of a report required by subsection (a).
					(d)FormEach
			 report submitted under subsection (a) may be submitted in classified
			 form.
					408.Requirements
			 for accountability reviews by the Director of National Intelligence
					(a)Responsibility
			 of the Director of National IntelligenceSubsection (b) of
			 section 102 of the National Security Act of 1947 (50 U.S.C. 403) is
			 amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph
			 (3)—
							(A)by striking
			 2004, and inserting 2004 (50 U.S.C. 403 note),;
			 and
							(B)by striking the
			 period at the end and inserting a semicolon and and; and
							(3)by inserting after
			 paragraph (3), the following new paragraph:
							
								(4)conduct
				accountability reviews of elements of the intelligence community and the
				personnel of such elements, if
				appropriate.
								.
						(b)Tasking and
			 other authoritiesSubsection (f) of section 102A of such Act (50
			 U.S.C. 403–1) is amended—
						(1)by redesignating
			 paragraphs (7) and (8), as paragraphs (8) and (9), respectively; and
						(2)by inserting after
			 paragraph (6), the following new paragraph:
							
								(7)(A)The Director of National
				Intelligence shall, if the Director determines it is necessary, or may, if
				requested by a congressional intelligence committee, conduct accountability
				reviews of elements of the intelligence community or the personnel of such
				elements in relation to significant failures or deficiencies within the
				intelligence community.
									(B)The Director of National
				Intelligence, in consultation with the Attorney General, shall establish
				guidelines and procedures for conducting accountability reviews under
				subparagraph (A).
									(C)The requirements of this paragraph
				shall not limit any authority of the Director of National Intelligence under
				subsection (m) or with respect to supervision of the Central Intelligence
				Agency.
									.
						409.Modification of
			 limitation on delegation by the Director of National Intelligence of the
			 protection of intelligence sources and methodsSection 102A(i)(3) of the National Security
			 Act of 1947 (50 U.S.C. 403–1(i)(3)) is amended by inserting before the period
			 the following: or the Chief Information Officer of the Intelligence
			 Community.
				410.Authorities for
			 intelligence information sharing
					(a)Authorities for
			 interagency fundingSection
			 102A(g)(1) of the National Security Act of 1947 (50 U.S.C. 403–1(g)(1)) is
			 amended—
						(1)in subparagraph
			 (E), by striking and at the end;
						(2)in subparagraph
			 (F), by striking the period and inserting a semicolon; and
						(3)by adding at the
			 end the following new subparagraphs:
							
								(G)in carrying out this subsection,
				without regard to any other provision of law (other than this Act and the
				National Security Intelligence Reform Act of 2004 (title I of Public Law
				108–458; 118 Stat. 3643)), expend funds and make funds available to other
				departments or agencies of the United States for, and direct the development
				and fielding of, systems of common concern related to the collection,
				processing, analysis, exploitation, and dissemination of intelligence
				information; and
								(H)for purposes of addressing critical
				gaps in intelligence information sharing or access capabilities, have the
				authority to transfer funds appropriated for a program within the National
				Intelligence Program to a program funded by appropriations not within the
				National Intelligence Program, consistent with paragraphs (3) through (7) of
				subsection
				(d).
								.
						(b)Authorities of
			 heads of other departments and agenciesNotwithstanding any other
			 provision of law, the head of any department or agency of the United States is
			 authorized to receive and utilize funds made available to the department or
			 agency by the Director of National Intelligence pursuant to section 102A(g)(1)
			 of the National Security Act of 1947 (50 U.S.C. 403–1(g)(1)), as amended by
			 subsection (a), and receive and utilize any system referred to in such section
			 that is made available to the department or agency.
					(c)Reports
						(1)Requirement for
			 reportsNot later than February 1 of each of the fiscal years
			 2009 through 2012, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report detailing the distribution of
			 funds and systems during the preceding fiscal year pursuant to subparagraph (G)
			 or (H) of section 102A(g)(1) of the National Security Act of 1947 (50 U.S.C.
			 403–1(g)(1)), as added by subsection (a).
						(2)ContentEach
			 such report shall include—
							(A)a listing of the
			 agencies or departments to which such funds or systems were distributed;
							(B)a description of
			 the purpose for which such funds or systems were distributed; and
							(C)a description of
			 the expenditure of such funds, and the development, fielding, and use of such
			 systems by the receiving agency or department.
							411.Authorities of
			 the Director of National Intelligence for interagency funding
					(a)In
			 generalSection 102A of the
			 National Security Act of 1947 (50 U.S.C. 403–1), as amended by sections 303 and
			 304 of this Act, is further amended by adding at the end the following new
			 subsection:
						
							(u)Authorities for
				interagency funding(1)Notwithstanding section
				1346 of title 31, United States Code, or any other provision of law prohibiting
				the interagency financing of activities described in subparagraph (A) or (B),
				upon the request of the Director of National Intelligence, any element of the
				intelligence community may use appropriated funds to support or participate in
				the interagency activities of the following:
									(A)National intelligence centers
				established by the Director under section 119B.
									(B)Boards, commissions, councils,
				committees, and similar groups that are established—
										(i)for a term of not more than 2
				years; and
										(ii)by the Director.
										(2)No provision of law enacted after the
				date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2008 shall be construed to limit or supersede the authority in paragraph (1)
				unless such provision makes specific reference to the authority in that
				paragraph.
								.
					(b)ReportsNot
			 later than February 1 of each of the fiscal years 2009 through 2012, the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees a report detailing the exercise of any authority
			 pursuant to subsection (u) of section 102A of the National Security Act of 1947
			 (50 U.S.C. 403–1), as amended by subsection (a), during the preceding fiscal
			 year.
					412.Title of Chief
			 Information Officer of the Intelligence CommunitySection 103G of the National Security Act of
			 1947 (50 U.S.C. 403–3g) is amended—
					(1)in subsection (a),
			 by inserting of the Intelligence Community after Chief
			 Information Officer;
					(2)in
			 subsection (b), by inserting of the Intelligence Community after
			 Chief Information Officer;
					(3)in subsection (c),
			 by inserting of the Intelligence Community after Chief
			 Information Officer; and
					(4)in subsection (d),
			 by inserting of the Intelligence Community after Chief
			 Information Officer the first place it appears.
					413.Inspector
			 General of the Intelligence Community
					(a)Establishment
						(1)In
			 generalTitle I of the National Security Act of 1947 (50 U.S.C.
			 402 et seq.) is amended by inserting after section 103G the following new
			 section:
							
								103H.Inspector General of the Intelligence
		  Community(a)Office of Inspector
				General of Intelligence CommunityThere is within the Office of
				the Director of National Intelligence an Office of the Inspector General of the
				Intelligence Community.
									(b)PurposeThe
				purpose of the Office of the Inspector General of the Intelligence Community is
				to—
										(1)create an
				objective and effective office, appropriately accountable to Congress, to
				initiate and conduct independently investigations, inspections, and audits on
				matters within the responsibility and authority of the Director of National
				Intelligence;
										(2)recommend policies
				designed—
											(A)to promote
				economy, efficiency, and effectiveness in the administration and implementation
				of matters within the responsibility and authority of the Director of National
				Intelligence; and
											(B)to prevent and
				detect fraud and abuse in such matters;
											(3)provide a means
				for keeping the Director of National Intelligence fully and currently informed
				about—
											(A)problems and
				deficiencies relating to matters within the responsibility and authority of the
				Director of National Intelligence; and
											(B)the necessity for,
				and the progress of, corrective actions; and
											(4)in the manner
				prescribed by this section, ensure that the congressional intelligence
				committees are kept similarly informed of—
											(A)significant
				problems and deficiencies relating to matters within the responsibility and
				authority of the Director of National Intelligence; and
											(B)the necessity for,
				and the progress of, corrective actions.
											(c)Inspector
				General of Intelligence Community(1)There is an Inspector
				General of the Intelligence Community, who shall be the head of the Office of
				the Inspector General of the Intelligence Community, who shall be appointed by
				the President, by and with the advice and consent of the Senate.
										(2)The nomination of an individual for
				appointment as Inspector General shall be made—
											(A)without regard to political
				affiliation;
											(B)solely on the basis of integrity,
				compliance with the security standards of the intelligence community, and prior
				experience in the field of intelligence or national security; and
											(C)on the basis of demonstrated ability
				in accounting, financial analysis, law, management analysis, public
				administration, or auditing.
											(3)The Inspector General shall report
				directly to and be under the general supervision of the Director of National
				Intelligence.
										(4)The Inspector General may be removed
				from office only by the President. The President shall immediately communicate
				in writing to the congressional intelligence committees the reasons for the
				removal of any individual from the position of Inspector General.
										(d)Duties and
				ResponsibilitiesSubject to subsections (g) and (h), it shall be
				the duty and responsibility of the Inspector General of the Intelligence
				Community—
										(1)to provide policy
				direction for, and to plan, conduct, supervise, and coordinate independently,
				the investigations, inspections, and audits relating to matters within the
				responsibility and authority of the Director of National Intelligence to ensure
				they are conducted efficiently and in accordance with applicable law and
				regulations;
										(2)to keep the
				Director of National Intelligence fully and currently informed concerning
				violations of law and regulations, violations of civil liberties and privacy,
				fraud and other serious problems, abuses, and deficiencies that may occur in
				matters within the responsibility and authority of the Director, and to report
				the progress made in implementing corrective action;
										(3)to take due regard
				for the protection of intelligence sources and methods in the preparation of
				all reports issued by the Inspector General, and, to the extent consistent with
				the purpose and objective of such reports, take such measures as may be
				appropriate to minimize the disclosure of intelligence sources and methods
				described in such reports; and
										(4)in the execution
				of the duties and responsibilities under this section, to comply with generally
				accepted government auditing standards.
										(e)Limitations on
				Activities(1)The Director of National
				Intelligence may prohibit the Inspector General of the Intelligence Community
				from initiating, carrying out, or completing any investigation, inspection, or
				audit if the Director determines that such prohibition is necessary to protect
				vital national security interests of the United States.
										(2)If the Director exercises the
				authority under paragraph (1), the Director shall submit an appropriately
				classified statement of the reasons for the exercise of such authority within 7
				days to the congressional intelligence committees.
										(3)The Director shall advise the
				Inspector General at the time a report under paragraph (2) is submitted, and,
				to the extent consistent with the protection of intelligence sources and
				methods, provide the Inspector General with a copy of such report.
										(4)The Inspector General may submit to
				the congressional intelligence committees any comments on a report of which the
				Inspector General has notice under paragraph (3) that the Inspector General
				considers appropriate.
										(f)Authorities(1)The Inspector General of
				the Intelligence Community shall have direct and prompt access to the Director
				of National Intelligence when necessary for any purpose pertaining to the
				performance of the duties of the Inspector General.
										(2)(A)The Inspector General
				shall have access to any employee, or any employee of a contractor, of any
				element of the intelligence community whose testimony is needed for the
				performance of the duties of the Inspector General.
											(B)The Inspector General shall have
				direct access to all records, reports, audits, reviews, documents, papers,
				recommendations, or other material which relate to the programs and operations
				with respect to which the Inspector General has responsibilities under this
				section.
											(C)The level of classification or
				compartmentation of information shall not, in and of itself, provide a
				sufficient rationale for denying the Inspector General access to any materials
				under subparagraph (B).
											(D)Failure on the part of any employee,
				or any employee of a contractor, of any element of the intelligence community
				to cooperate with the Inspector General shall be grounds for appropriate
				administrative actions by the Director or, on the recommendation of the
				Director, other appropriate officials of the intelligence community, including
				loss of employment or the termination of an existing contractual
				relationship.
											(3)The Inspector General is authorized
				to receive and investigate complaints or information from any person concerning
				the existence of an activity constituting a violation of laws, rules, or
				regulations, or mismanagement, gross waste of funds, abuse of authority, or a
				substantial and specific danger to the public health and safety. Once such
				complaint or information has been received from an employee of the Federal
				Government—
											(A)the Inspector General shall not
				disclose the identity of the employee without the consent of the employee,
				unless the Inspector General determines that such disclosure is unavoidable
				during the course of the investigation or the disclosure is made to an official
				of the Department of Justice responsible for determining whether a prosecution
				should be undertaken; and
											(B)no action constituting a reprisal, or
				threat of reprisal, for making such complaint may be taken by any employee in a
				position to take such actions, unless the complaint was made or the information
				was disclosed with the knowledge that it was false or with willful disregard
				for its truth or falsity.
											(4)The Inspector General shall have
				authority to administer to or take from any person an oath, affirmation, or
				affidavit, whenever necessary in the performance of the duties of the Inspector
				General, which oath, affirmation, or affidavit when administered or taken by or
				before an employee of the Office of the Inspector General of the Intelligence
				Community designated by the Inspector General shall have the same force and
				effect as if administered or taken by, or before, an officer having a
				seal.
										(5)(A)Except as provided in
				subparagraph (B), the Inspector General is authorized to require by subpoena
				the production of all information, documents, reports, answers, records,
				accounts, papers, and other data and documentary evidence necessary in the
				performance of the duties and responsibilities of the Inspector General.
											(B)In the case of departments, agencies,
				and other elements of the United States Government, the Inspector General shall
				obtain information, documents, reports, answers, records, accounts, papers, and
				other data and evidence for the purpose specified in subparagraph (A) using
				procedures other than by subpoenas.
											(C)The Inspector General may not issue a
				subpoena for, or on behalf of, any other element of the intelligence community,
				including the Office of the Director of National Intelligence.
											(D)In the case of contumacy or refusal
				to obey a subpoena issued under this paragraph, the subpoena shall be
				enforceable by order of any appropriate district court of the United
				States.
											(g)Coordination
				Among Inspectors General of Intelligence Community(1)(A)In the event of a matter
				within the jurisdiction of the Inspector General of the Intelligence Community
				that may be subject to an investigation, inspection, or audit by both the
				Inspector General of the Intelligence Community and an Inspector General,
				whether statutory or administrative, with oversight responsibility for an
				element or elements of the intelligence community, the Inspector General of the
				Intelligence Community and such other Inspector or Inspectors General shall
				expeditiously resolve the question of which Inspector General shall conduct
				such investigation, inspection, or audit.
											(B)In attempting to resolve a question
				under subparagraph (A), the Inspectors General concerned may request the
				assistance of the Intelligence Community Inspectors General Forum established
				under subparagraph (C). In the event of a dispute between an Inspector General
				within an agency or department of the United States Government and the
				Inspector General of the Intelligence Community that has not been resolved with
				the assistance of the Forum, the Inspectors General shall submit the question
				to the Director of National Intelligence and the head of the agency or
				department for resolution.
											(C)There is established the Intelligence
				Community Inspectors General Forum which shall consist of all statutory or
				administrative Inspectors General with oversight responsibility for an element
				or elements of the intelligence community. The Inspector General of the
				Intelligence Community shall serve as the chair of the Forum. The Forum shall
				have no administrative authority over any Inspector General, but shall serve as
				a mechanism for informing its members of the work of individual members of the
				Forum that may be of common interest and discussing questions about
				jurisdiction or access to employees, employees of a contractor, records,
				audits, reviews, documents, recommendations, or other materials that may
				involve or be of assistance to more than 1 of its members.
											(2)The Inspector General conducting an
				investigation, inspection, or audit covered by paragraph (1) shall submit the
				results of such investigation, inspection, or audit to any other Inspector
				General, including the Inspector General of the Intelligence Community, with
				jurisdiction to conduct such investigation, inspection, or audit who did not
				conduct such investigation, inspection, or audit.
										(h)Staff and Other
				Support(1)The Inspector General of
				the Intelligence Community shall be provided with appropriate and adequate
				office space at central and field office locations, together with such
				equipment, office supplies, maintenance services, and communications facilities
				and services as may be necessary for the operation of such offices.
										(2)(A)Subject to applicable law
				and the policies of the Director of National Intelligence, the Inspector
				General shall select, appoint, and employ such officers and employees as may be
				necessary to carry out the functions of the Inspector General. The Inspector
				General shall ensure that any officer or employee so selected, appointed, or
				employed has security clearances appropriate for the assigned duties of such
				officer or employee.
											(B)In making selections under
				subparagraph (A), the Inspector General shall ensure that such officers and
				employees have the requisite training and experience to enable the Inspector
				General to carry out the duties of the Inspector General effectively.
											(C)In meeting the requirements of this
				paragraph, the Inspector General shall create within the Office of the
				Inspector General of the Intelligence Community a career cadre of sufficient
				size to provide appropriate continuity and objectivity needed for the effective
				performance of the duties of the Inspector General.
											(3)(A)Subject to the
				concurrence of the Director, the Inspector General may request such information
				or assistance as may be necessary for carrying out the duties and
				responsibilities of the Inspector General from any department, agency, or other
				element of the United States Government.
											(B)Upon request of the Inspector General
				for information or assistance under subparagraph (A), the head of the
				department, agency, or element concerned shall, insofar as is practicable and
				not in contravention of any existing statutory restriction or regulation of the
				department, agency, or element, furnish to the Inspector General, or to an
				authorized designee, such information or assistance.
											(C)The Inspector General of the
				Intelligence Community may, upon reasonable notice to the head of any element
				of the intelligence community, conduct, as authorized by this section, an
				investigation, inspection, or audit of such element and may enter into any
				place occupied by such element for purposes of the performance of the duties of
				the Inspector General.
											(i)Reports(1)(A)The Inspector General of
				the Intelligence Community shall, not later than January 31 and July 31 of each
				year, prepare and submit to the Director of National Intelligence a classified,
				and, as appropriate, unclassified semiannual report summarizing the activities
				of the Office of the Inspector General of the Intelligence Community during the
				immediately preceding 6-month period ending December 31 (of the preceding year)
				and June 30, respectively. The Inspector General of the Intelligence Community
				shall provide any portion of the report involving a component of a department
				of the United States Government to the head of that department simultaneously
				with submission of the report to the Director of National Intelligence.
											(B)Each report under this paragraph
				shall include, at a minimum, the following:
												(i)A list of the title or subject of each
				investigation, inspection, or audit conducted during the period covered by such
				report, including a summary of the progress of each particular investigation,
				inspection, or audit since the preceding report of the Inspector General under
				this paragraph.
												(ii)A description of significant
				problems, abuses, and deficiencies relating to the administration and
				implementation of programs and operations of the intelligence community, and in
				the relationships between elements of the intelligence community, identified by
				the Inspector General during the period covered by such report.
												(iii)A description of the recommendations
				for corrective or disciplinary action made by the Inspector General during the
				period covered by such report with respect to significant problems, abuses, or
				deficiencies identified in clause (ii).
												(iv)A statement whether or not corrective
				or disciplinary action has been completed on each significant recommendation
				described in previous semiannual reports, and, in a case where corrective
				action has been completed, a description of such corrective action.
												(v)A certification whether or not the
				Inspector General has had full and direct access to all information relevant to
				the performance of the functions of the Inspector General.
												(vi)A description of the exercise of the
				subpoena authority under subsection (f)(5) by the Inspector General during the
				period covered by such report.
												(vii)Such recommendations as the
				Inspector General considers appropriate for legislation to promote economy,
				efficiency, and effectiveness in the administration and implementation of
				matters within the responsibility and authority of the Director of National
				Intelligence, and to detect and eliminate fraud and abuse in such
				matters.
												(C)Not later than the 30 days after the
				date of receipt of a report under subparagraph (A), the Director shall transmit
				the report to the congressional intelligence committees together with any
				comments the Director considers appropriate. The Director shall transmit to the
				committees of the Senate and of the House of Representatives with jurisdiction
				over a department of the United States Government any portion of the report
				involving a component of such department simultaneously with submission of the
				report to the congressional intelligence committees.
											(2)(A)The Inspector General
				shall report immediately to the Director whenever the Inspector General becomes
				aware of particularly serious or flagrant problems, abuses, or deficiencies
				relating to matters within the responsibility and authority of the Director of
				National Intelligence.
											(B)The Director shall transmit to the
				congressional intelligence committees each report under subparagraph (A) within
				7 calendar days of receipt of such report, together with such comments as the
				Director considers appropriate. The Director shall transmit to the committees
				of the Senate and of the House of Representatives with jurisdiction over a
				department of the United States Government any portion of each report under
				subparagraph (A) that involves a problem, abuse, or deficiency related to a
				component of such department simultaneously with transmission of the report to
				the congressional intelligence committees.
											(3)In the event that—
											(A)the Inspector General is unable to
				resolve any differences with the Director affecting the execution of the duties
				or responsibilities of the Inspector General;
											(B)an investigation, inspection, or audit
				carried out by the Inspector General focuses on any current or former
				intelligence community official who—
												(i)holds or held a position in an
				element of the intelligence community that is subject to appointment by the
				President, whether or not by and with the advice and consent of the Senate,
				including such a position held on an acting basis;
												(ii)holds or held a position in an
				element of the intelligence community, including a position held on an acting
				basis, that is appointed by the Director of National Intelligence; or
												(iii)holds or held a position as head
				of an element of the intelligence community or a position covered by subsection
				(b) or (c) of section 106;
												(C)a matter requires a report by the
				Inspector General to the Department of Justice on possible criminal conduct by
				a current or former official described in subparagraph (B);
											(D)the Inspector General receives notice
				from the Department of Justice declining or approving prosecution of possible
				criminal conduct of any current or former official described in subparagraph
				(B); or
											(E)the Inspector General, after
				exhausting all possible alternatives, is unable to obtain significant
				documentary information in the course of an investigation, inspection, or
				audit,
											the
				Inspector General shall immediately notify and submit a report on such matter
				to the congressional intelligence committees.(4)Pursuant to title V, the Director
				shall submit to the congressional intelligence committees any report or
				findings and recommendations of an investigation, inspection, or audit
				conducted by the office which has been requested by the Chairman or Vice
				Chairman or Ranking Minority Member of either committee.
										(5)(A)An employee of an
				element of the intelligence community, an employee assigned or detailed to an
				element of the intelligence community, or an employee of a contractor to the
				intelligence community who intends to report to Congress a complaint or
				information with respect to an urgent concern may report such complaint or
				information to the Inspector General.
											(B)Not later than the end of the
				14-calendar day period beginning on the date of receipt from an employee of a
				complaint or information under subparagraph (A), the Inspector General shall
				determine whether the complaint or information appears credible. Upon making
				such a determination, the Inspector General shall transmit to the Director a
				notice of that determination, together with the complaint or
				information.
											(C)Upon receipt of a transmittal from
				the Inspector General under subparagraph (B), the Director shall, within 7
				calendar days of such receipt, forward such transmittal to the congressional
				intelligence committees, together with any comments the Director considers
				appropriate.
											(D)(i)If the Inspector General
				does not find credible under subparagraph (B) a complaint or information
				submitted under subparagraph (A), or does not transmit the complaint or
				information to the Director in accurate form under subparagraph (B), the
				employee (subject to clause (ii)) may submit the complaint or information to
				Congress by contacting either or both of the congressional intelligence
				committees directly.
												(ii)An employee may contact the
				intelligence committees directly as described in clause (i) only if the
				employee—
													(I)before making such a contact,
				furnishes to the Director, through the Inspector General, a statement of the
				employee’s complaint or information and notice of the employee’s intent to
				contact the congressional intelligence committees directly; and
													(II)obtains and follows from the
				Director, through the Inspector General, direction on how to contact the
				intelligence committees in accordance with appropriate security
				practices.
													(iii)A member or employee of 1 of the
				congressional intelligence committees who receives a complaint or information
				under clause (i) does so in that member or employee’s official capacity as a
				member or employee of such committee.
												(E)The Inspector General shall notify an
				employee who reports a complaint or information to the Inspector General under
				this paragraph of each action taken under this paragraph with respect to the
				complaint or information. Such notice shall be provided not later than 3 days
				after any such action is taken.
											(F)An action taken by the Director or
				the Inspector General under this paragraph shall not be subject to judicial
				review.
											(G)In this paragraph, the term
				urgent concern means any of the following:
												(i)A serious or flagrant problem, abuse,
				violation of law or Executive order, or deficiency relating to the funding,
				administration, or operation of an intelligence activity involving classified
				information, but does not include differences of opinions concerning public
				policy matters.
												(ii)A false statement to Congress, or a
				willful withholding from Congress, on an issue of material fact relating to the
				funding, administration, or operation of an intelligence activity.
												(iii)An action, including a personnel
				action described in section 2302(a)(2)(A) of title 5, United States Code,
				constituting reprisal or threat of reprisal prohibited under subsection
				(f)(3)(B) of this section in response to an employee’s reporting an urgent
				concern in accordance with this paragraph.
												(H)In support of this paragraph,
				Congress makes the findings set forth in paragraphs (1) through (6) of section
				701(b) of the Intelligence Community Whistleblower Protection Act of 1998
				(title VII of Public Law 105–272; 5 U.S.C. App. 8H note).
											(6)In accordance with section 535 of
				title 28, United States Code, the Inspector General shall report to the
				Attorney General any information, allegation, or complaint received by the
				Inspector General relating to violations of Federal criminal law that involves
				a program or operation of an element of the intelligence community, or in the
				relationships between the elements of the intelligence community, consistent
				with such guidelines as may be issued by the Attorney General pursuant to
				subsection (b)(2) of such section. A copy of each such report shall be
				furnished to the Director.
										(j)Separate budget
				accountThe Director of National Intelligence shall, in
				accordance with procedures to be issued by the Director in consultation with
				the congressional intelligence committees, include in the National Intelligence
				Program budget a separate account for the Office of Inspector General of the
				Intelligence Community.
									(k)Construction of
				duties regarding elements of intelligence communityExcept as
				resolved pursuant to subsection (g), the performance by the Inspector General
				of the Intelligence Community of any duty, responsibility, or function
				regarding an element of the intelligence community shall not be construed to
				modify or effect the duties and responsibilities of any other Inspector
				General, whether statutory or administrative, having duties and
				responsibilities relating to such
				element.
									.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 103G the following new item:
							
								
									Sec. 103H. Inspector General of the
				Intelligence
				Community.
								
								.
						(b)Repeal of
			 Superseded Authority To Establish PositionSection 8K of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is repealed.
					(c)Executive
			 Schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by adding at the end the following new item:
						
							Inspector
				General of the Intelligence
				Community.
							.
					414.Annual report
			 on foreign language proficiency in the intelligence community
					(a)Report
						(1)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by title III of this Act, is further amended by adding
			 at the end the following new section:
							
								508.Report on foreign language proficiency in the intelligence
		  communityNot later than February 1 of each year, the
				Director of National Intelligence shall submit to the congressional
				intelligence committees a report on the proficiency in foreign languages and,
				if appropriate, in foreign dialects of each element of the intelligence
				community, including—
									(1)the number of positions authorized for such
				element that require foreign language proficiency and the level of proficiency
				required;
									(2)an estimate of the
				number of such positions that each element will require during the 5-year
				period beginning on the date of the submission of the report;
									(3)the number of
				positions authorized for such element that require foreign language proficiency
				that are filled by—
										(A)military personnel;
				and
										(B)civilian
				personnel;
										(4)the number of
				applicants for positions in such element in the previous fiscal year that
				indicated foreign language proficiency, including the foreign language
				indicated and the proficiency level;
									(5)the number of
				persons hired by such element with foreign language proficiency, including the
				foreign language and proficiency level;
									(6)the number of
				personnel of such element currently attending foreign language training,
				including the provider of such training;
									(7)a description of
				such element’s efforts to recruit, hire, train, and retain personnel that are
				proficient in a foreign language;
									(8)an assessment of
				methods and models for basic, advanced, and intensive foreign language
				training;
									(9)for each foreign
				language and, where appropriate, dialect of a foreign language—
										(A)the number of
				positions of such element that require proficiency in the foreign language or
				dialect;
										(B)the number of
				personnel of such element that are serving in a position that—
											(i)requires
				proficiency in the foreign language or dialect to perform the primary duty of
				the position; and
											(ii)does not require
				proficiency in the foreign language or dialect to perform the primary duty of
				the position;
											(C)the number of
				personnel of such element rated at each level of proficiency of the Interagency
				Language Roundtable;
										(D)whether the number
				of personnel at each level of proficiency of the Interagency Language
				Roundtable meets the requirements of such element;
										(E)the number of
				personnel serving or hired to serve as linguists for such element that are not
				qualified as linguists under the standards of the Interagency Language
				Roundtable;
										(F)the number of
				personnel hired to serve as linguists for such element during the preceding
				calendar year;
										(G)the number of
				personnel serving as linguists that discontinued serving such element during
				the preceding calendar year;
										(H)the percentage of
				work requiring linguistic skills that is fulfilled by an ally of the United
				States; and
										(I)the percentage of
				work requiring linguistic skills that is fulfilled by contractors;
										(10)an assessment of
				the foreign language capacity and capabilities of the intelligence community as
				a whole; and
									(11)recommendations for eliminating required
				reports relating to foreign-language proficiency that the Director of National
				Intelligence considers outdated or no longer
				relevant.
									.
						(2)Report
			 dateSection 507(a)(1) of such Act (50 U.S.C. 415b(a)(1)), as
			 amended by section 328(f) of this Act, is further amended by adding at the end
			 the following new subparagraph:
							
								(M)The annual report on foreign language
				proficiency in the intelligence community required by section
				508.
								.
						(b)Conforming
			 amendmentThe table of contents in the first section of such Act
			 is further amended by inserting after the item relating to section 507 the
			 following new item:
						
							
								Sec. 508. Report on foreign language
				proficiency in the intelligence
				community.
							
							.
					415.Director of
			 National Intelligence report on retirement benefits for former employees of Air
			 America
					(a)In
			 GeneralNot later than 120 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to Congress a
			 report on the advisability of providing Federal retirement benefits to United
			 States citizens for the service of such individuals before 1977 as employees of
			 Air America or an associated company while such company was owned or controlled
			 by the United States Government and operated or managed by the Central
			 Intelligence Agency.
					(b)Report
			 Elements
						(1)In
			 generalThe report required by subsection (a) shall include the
			 following:
							(A)The history of Air America and
			 associated companies before 1977, including a description of—
								(i)the relationship between such
			 companies and the Central Intelligence Agency and other elements of the United
			 States Government;
								(ii)the workforce of such
			 companies;
								(iii)the missions performed by such
			 companies and their employees for the United States; and
								(iv)the casualties suffered by
			 employees of such companies in the course of their employment with such
			 companies.
								(B)A description of the retirement
			 benefits contracted for or promised to the employees of such companies before
			 1977, the contributions made by such employees for such benefits, the
			 retirement benefits actually paid such employees, the entitlement of such
			 employees to the payment of future retirement benefits, and the likelihood that
			 former employees of such companies will receive any future retirement
			 benefits.
							(C)An assessment of the difference
			 between—
								(i)the retirement benefits that former
			 employees of such companies have received or will receive by virtue of their
			 employment with such companies; and
								(ii)the retirement benefits that such
			 employees would have received and in the future receive if such employees had
			 been, or would now be, treated as employees of the United States whose services
			 while in the employ of such companies had been or would now be credited as
			 Federal service for the purpose of Federal retirement benefits.
								(D)Any recommendations regarding the
			 advisability of legislative action to treat employment at such companies as
			 Federal service for the purpose of Federal retirement benefits in light of the
			 relationship between such companies and the United States Government and the
			 services and sacrifices of such employees to and for the United States, and if
			 legislative action is considered advisable, a proposal for such action and an
			 assessment of its costs.
							(2)Other contentThe
			 Director of National Intelligence shall include in the report any views of the
			 Director of the Central Intelligence Agency on the matters covered by the
			 report that the Director of the Central Intelligence Agency considers
			 appropriate.
						(c)Assistance of
			 Comptroller GeneralThe Comptroller General of the United States
			 shall, upon the request of the Director of National Intelligence and in a
			 manner consistent with the protection of classified information, assist the
			 Director in the preparation of the report required by subsection (a).
					(d)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
					(e)DefinitionsIn
			 this section:
						(1)Air
			 AmericaThe term Air America means Air America,
			 Incorporated.
						(2)Associated
			 companyThe term associated company means any
			 company associated with or subsidiary to Air America, including Air Asia
			 Company Limited and the Pacific Division of Southern Air Transport,
			 Incorporated.
						416.Space
			 intelligenceSection 102A of
			 the National Security Act of 1947 (50 U.S.C. 403–1) as amended by sections 303,
			 304, and 411 of this Act, is further amended by adding at the end the following
			 new subsection:
					
						(v)Consideration of
				space intelligence
							(1)In
				generalThe Director of
				National Intelligence shall require that space-intelligence related issues and
				concerns are fully considered in carrying out the authorities of the
				intelligence community under this Act and under other provisions of law,
				including in carrying out—
								(A)the responsibilities and authorities
				described under subsections (f), (h), and (q); and
								(B)the creation of policy, and in the
				recruitment, hiring, training, and retention of personnel.
								(2)Additional
				considerationsThe Director of National Intelligence shall ensure
				that agencies give due consideration to the vulnerability assessment prepared
				for a given major system, as required in section 506C of this Act, at all
				stages of architecture and system planning, development, acquisition,
				operation, and support of a space-intelligence
				system.
							.
				417.Operational
			 files in the Office of the Director of National Intelligence
					(a)In
			 GeneralTitle VII of the National Security Act of 1947 (50 U.S.C.
			 431 et seq.) is amended by adding at the end the following new section:
						
							706.Operational files in the Office of the Director of National
		  Intelligence(a)Records from exempted
				operational files(1)Any record disseminated or otherwise
				provided to an element of the Office of the Director of National Intelligence
				from the exempted operational files of elements of the intelligence community
				designated in accordance with this title, and any operational files created by
				the Office of the Director of National Intelligence that incorporate such
				record in accordance with subparagraph (A)(ii), shall be exempted from the
				provisions of section 552 of title 5, United States Code that require search,
				review, publication, or disclosure in connection therewith, in any instance in
				which—
										(A)(i)such record is shared
				within the Office of the Director of National Intelligence and not disseminated
				by that Office beyond that Office; or
											(ii)such record is incorporated into new
				records created by personnel of the Office of the Director of National
				Intelligence and maintained in operational files of the Office of the Director
				of National Intelligence and such record is not disseminated by that Office
				beyond that Office; and
											(B)the operational files from which such
				record has been obtained continue to remain designated as operational files
				exempted from section 552 of title 5, United States Code.
										(2)The operational files of the Office
				of the Director of National Intelligence referred to in paragraph (1)(A)(ii)
				shall be substantially similar in nature to the originating operational files
				from which the record was disseminated or provided, as such files are defined
				in this title.
									(3)Records disseminated or otherwise
				provided to the Office of the Director of National Intelligence from other
				elements of the intelligence community that are not protected by paragraph (1),
				and that are authorized to be disseminated beyond the Office of the Director of
				National Intelligence, shall remain subject to search and review under section
				552 of title 5, United States Code, but may continue to be exempted from the
				publication and disclosure provisions of that section by the originating agency
				to the extent that such section permits.
									(4)Notwithstanding any other provision
				of this title, records in the exempted operational files of the Central
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, the National Security Agency, or the Defense
				Intelligence Agency shall not be subject to the search and review provisions of
				section 552 of title 5, United States Code, solely because they have been
				disseminated to an element or elements of the Office of the Director of
				National Intelligence, or referenced in operational files of the Office of the
				Director of National Intelligence and that are not disseminated beyond the
				Office of the Director of National Intelligence.
									(5)Notwithstanding any other provision
				of this title, the incorporation of records from the operational files of the
				Central Intelligence Agency, the National Geospatial-Intelligence Agency, the
				National Reconnaissance Office, the National Security Agency, or the Defense
				Intelligence Agency, into operational files of the Office of the Director of
				National Intelligence shall not subject that record or the operational files of
				the Central Intelligence Agency, the National Geospatial-Intelligence Agency,
				the National Reconnaissance Office, the National Security Agency or the Defense
				Intelligence Agency to the search and review provisions of section 552 of title
				5, United States Code.
									(b)Other
				records(1)Files in the Office of
				the Director of National Intelligence that are not exempted under subsection
				(a) of this section which contain information derived or disseminated from
				exempted operational files shall be subject to search and review under section
				552 of title 5, United States Code.
									(2)The inclusion of information from
				exempted operational files in files of the Office of the Director of National
				Intelligence that are not exempted under subsection (a) shall not affect the
				exemption of the originating operational files from search, review,
				publication, or disclosure.
									(3)Records from exempted operational
				files of the Office of the Director of National Intelligence which have been
				disseminated to and referenced in files that are not exempted under subsection
				(a), and which have been returned to exempted operational files of the Office
				of the Director of National Intelligence for sole retention, shall be subject
				to search and review.
									(c)Search and
				Review for Certain PurposesNotwithstanding subsection (a),
				exempted operational files shall continue to be subject to search and review
				for information concerning any of the following:
									(1)United States
				citizens or aliens lawfully admitted for permanent residence who have requested
				information on themselves pursuant to the provisions of section 552 or 552a of
				title 5, United States Code.
									(2)Any special
				activity the existence of which is not exempt from disclosure under the
				provisions of section 552 of title 5, United States Code.
									(3)The specific
				subject matter of an investigation by any of the following for any impropriety,
				or violation of law, Executive order, or Presidential directive, in the conduct
				of an intelligence activity:
										(A)The Select
				Committee on Intelligence of the Senate.
										(B)The Permanent
				Select Committee on Intelligence of the House of Representatives.
										(C)The Intelligence
				Oversight Board.
										(D)The Department of
				Justice.
										(E)The Office of the
				Director of National Intelligence.
										(F)The Office of the
				Inspector General of the Intelligence Community.
										(d)Decennial review
				of exempted operational files(1)Not less than once every
				10 years, the Director of National Intelligence shall review the operational
				files exempted under subsection (a) to determine whether such files, or any
				portion of such files, may be removed from the category of exempted
				files.
									(2)The review required by paragraph (1)
				shall include consideration of the historical value or other public interest in
				the subject matter of the particular category of files or portions thereof and
				the potential for declassifying a significant part of the information contained
				therein.
									(3)A complainant that alleges that the
				Director of National Intelligence has improperly withheld records because of
				failure to comply with this subsection may seek judicial review in the district
				court of the United States of the district in which any of the parties reside,
				or in the District of Columbia. In such a proceeding, the court's review shall
				be limited to determining the following:
										(A)Whether the Director has conducted the
				review required by paragraph (1) before the expiration of the 10-year period
				beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2008 or before the expiration of the 10-year period beginning on
				the date of the most recent review.
										(B)Whether the Director of National
				Intelligence, in fact, considered the criteria set forth in paragraph (2) in
				conducting the required review.
										(e)Supersedure of
				other lawsThe provisions of this section may not be superseded
				except by a provision of law that is enacted after the date of the enactment of
				this section and that specifically cites and repeals or modifies such
				provisions.
								(f)ApplicabilityThe
				Director of National Intelligence will publish a regulation listing the
				specific elements within the Office of the Director of National Intelligence
				whose records can be exempted from search and review under this section.
								(g)Allegation;
				improper withholding of records; judicial review(1)Except as provided in
				paragraph (2), whenever any person who has requested agency records under
				section 552 of title 5, United States Code, alleges that the Office of the
				Director of National Intelligence has withheld records improperly because of
				failure to comply with any provision of this section, judicial review shall be
				available under the terms set forth in section 552(a)(4)(B) of title 5, United
				States Code.
									(2)Judicial review shall not be
				available in the manner provided for under paragraph (1) as follows:
										(A)In any case in which information
				specifically authorized under criteria established by an Executive order to be
				kept secret in the interests of national defense or foreign relations is filed
				with, or produced for, the court by the Office of the Director of National
				Intelligence, such information shall be examined ex parte, in camera by the
				court.
										(B)The court shall determine, to the
				fullest extent practicable, the issues of fact based on sworn written
				submissions of the parties.
										(C)When a complainant alleges that
				requested records are improperly withheld because of improper placement solely
				in exempted operational files, the complainant shall support such allegation
				with a sworn written submission based upon personal knowledge or otherwise
				admissible evidence.
										(D)(i)When a complainant
				alleges that requested records were improperly withheld because of improper
				exemption of operational files, the Office of the Director of National
				Intelligence shall meet its burden under section 552(a)(4)(B) of title 5,
				United States Code, by demonstrating to the court by sworn written submission
				that exempted operational files likely to contain responsive records currently
				meet the criteria set forth in subsection (a).
											(ii)The court may not order the Office of
				the Director of National Intelligence to review the content of any exempted
				operational file or files in order to make the demonstration required under
				clause (i), unless the complainant disputes the Office's showing with a sworn
				written submission based on personal knowledge or otherwise admissible
				evidence.
											(E)In proceedings under subparagraph (C)
				or (D), a party may not obtain discovery pursuant to rules 26 through 36 of the
				Federal Rules of Civil Procedure, except that requests for admissions may be
				made pursuant to rules 26 and 36.
										(F)If the court finds under this
				subsection that the Office of the Director of National Intelligence has
				improperly withheld requested records because of failure to comply with any
				provision of this section, the court shall order the Office to search and
				review the appropriate exempted operational file or files for the requested
				records and make such records, or portions thereof, available in accordance
				with the provisions of section 552 of title 5, United States Code, and such
				order shall be the exclusive remedy for failure to comply with this
				section.
										(G)If at any time following the filing of
				a complaint pursuant to this paragraph the Office of the Director of National
				Intelligence agrees to search the appropriate exempted operational file or
				files for the requested records, the court shall dismiss the claim based upon
				such
				complaint.
										.
					(b)Clerical
			 AmendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 705 the following new item:
						
							
								Sec. 706. Operational files in the Office
				of the Director of National
				Intelligence.
							
							.
					418.Inapplicability
			 of Federal Advisory Committee Act to
			 advisory committees of the Office of the Director of National
			 IntelligenceSection 4(b) of
			 the Federal Advisory Committee Act (5
			 U.S.C. App.) is amended—
					(1)in paragraph (1),
			 by striking or;
					(2)in paragraph (2),
			 by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)the Office of the
				Director of National
				Intelligence.
							.
					419.Applicability
			 of the Privacy Act to the Director of National Intelligence and the Office of
			 the Director of National IntelligenceSubsection (j) of section 552a of title 5,
			 United States Code, is amended—
					(1)in paragraph (1),
			 by striking or;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)maintained by the
				Office of the Director of National Intelligence;
				or
							.
					420.Repeal of
			 certain authorities relating to the Office of the National Counterintelligence
			 Executive
					(a)Repeal of
			 certain authoritiesSection 904 of the Counterintelligence
			 Enhancement Act of 2002 (title IX of Public Law 107–306; 50 U.S.C. 402c) is
			 amended—
						(1)by striking
			 subsections (d), (h), (i), and (j); and
						(2)by redesignating
			 subsections (e), (f), (g), (k), (l), and (m) as subsections (d), (e), (f), (g),
			 (h), and (i), respectively; and
						(3)in subsection (f),
			 as redesignated by paragraph (2), by striking paragraphs (3) and (4).
						(b)Conforming
			 amendmentsSuch section 904 is further amended—
						(1)in subsection (d),
			 as redesignated by subsection (a)(2) of this section, by striking
			 subsection (f) each place it appears in paragraphs (1) and (2)
			 and inserting subsection (e); and
						(2)in subsection (e),
			 as so redesignated—
							(A)in paragraph (1),
			 by striking subsection (e)(1) and inserting subsection
			 (d)(1); and
							(B)in paragraph (2),
			 by striking subsection (e)(2) and inserting subsection
			 (d)(2).
							BCentral
			 Intelligence Agency
				431.Review of
			 covert action programs by Inspector General of the Central Intelligence
			 Agency
					(a)In
			 generalSection 503 of the
			 National Security Act of 1947 (50 U.S.C. 413b) is amended by—
						(1)redesignating
			 subsection (e) as subsection (g) and transferring such subsection to the end;
			 and
						(2)by inserting after
			 subsection (d) the following new subsection:
							
								(e)Inspector
				general audits of covert actions
									(1)In
				generalSubject to paragraph (2), the Inspector General of the
				Central Intelligence Agency shall conduct an audit of each covert action at
				least every 3 years. Such audits shall be conducted subject to the provisions
				of paragraphs (3) and (4) of subsection (b) of section 17 of the Central
				Intelligence Agency Act of 1949 (50 U.S.C. 403q).
									(2)Terminated,
				suspended programsThe Inspector General of the Central
				Intelligence Agency is not required to conduct an audit under paragraph (1) of
				a covert action that has been terminated or suspended if such covert action was
				terminated or suspended prior to the last audit of such covert action conducted
				by the Inspector General and has not been restarted after the date on which
				such audit was completed.
									(3)ReportNot
				later than 60 days after the completion of an audit conducted pursuant to
				paragraph (1), the Inspector General of the Central Intelligence Agency shall
				submit to the congressional intelligence committees a report containing the
				results of such
				audit.
									.
						(b)Conforming
			 amendmentsTitle V of the National Security Act of 1947 (50
			 U.S.C. 413 et seq.) is amended—
						(1)in section 501(f)
			 (50 U.S.C. 413(f)), by striking 503(e) and inserting
			 503(g);
						(2)in section
			 502(a)(1) (50 U.S.C. 413b(a)(1)), by striking 503(e) and
			 inserting 503(g); and
						(3)in section 504(c)
			 (50 U.S.C. 414(c)), by striking 503(e) and inserting
			 503(g).
						432.Inapplicability
			 to Director of the Central Intelligence Agency of requirement for annual report
			 on progress in auditable financial statementsSection 114A of the National Security Act of
			 1947 (50 U.S.C. 404i–1) is amended by striking the Director of the
			 Central Intelligence Agency,.
				433.Additional
			 functions and authorities for protective personnel of the Central Intelligence
			 Agency
					(a)In
			 generalSection 5(a)(4) of
			 the Central Intelligence Agency Act of 1949 (50 U.S.C. 403f(a)(4)) is
			 amended—
						(1)by inserting
			 (A) after (4);
						(2)in subparagraph
			 (A), as so designated—
							(A)by striking
			 and the protection and inserting the protection;
			 and
							(B)by striking the
			 semicolon and inserting , and the protection of the Director of National
			 Intelligence and such personnel of the Office of the Director of National
			 Intelligence as the Director of National Intelligence may designate;
			 and; and
							(3)by adding at the
			 end the following new subparagraph:
							
								(B)Authorize personnel engaged in the
				performance of protective functions authorized pursuant to subparagraph (A),
				when engaged in, and in furtherance of, the performance of such functions, to
				make arrests without warrant for any offense against the United States
				committed in the presence of such personnel, or for any felony cognizable under
				the laws of the United States, if such personnel have reasonable grounds to
				believe that the person to be arrested has committed or is committing such
				felony, except that any authority pursuant to this subparagraph may be
				exercised only in accordance with guidelines approved by the Director and the
				Attorney General and such personnel may not exercise any authority for the
				service of civil process or for the investigation of criminal
				offenses;
								.
						(b)Requirement To
			 reportAs soon as possible after the date of an exercise of
			 authority under subparagraph (B) of section 5(a)(4) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(4)), as added by subsection (a)(3), and
			 not later than 10 days after such date, the Director of the Central
			 Intelligence Agency shall submit to the congressional intelligence committees a
			 report describing such exercise of authority.
					434.Technical
			 amendments relating to titles of certain Central Intelligence Agency
			 positionsSection
			 17(d)(3)(B)(ii) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(d)(3)(B)(ii)) is amended—
					(1)in subclause (I),
			 by striking Executive Director and inserting Associate
			 Deputy Director;
					(2)in subclause (II),
			 by striking Deputy Director for Operations and inserting
			 Director of the National Clandestine Service;
					(3)in subclause
			 (III), by striking Deputy Director for Intelligence and
			 inserting Director of Intelligence;
					(4)in subclause (IV),
			 by striking Deputy Director for Administration and inserting
			 Director of Support; and
					(5)in
			 subclause (V), by striking Deputy Director for Science and
			 Technology and inserting Director of Science and
			 Technology.
					435.Clarifying
			 amendments relating to section 105 of the
			 Intelligence Authorization Act for Fiscal Year 2004Section 105(b) of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117 Stat. 2603; 31
			 U.S.C. 311 note) is amended—
					(1)by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
					(2)by inserting
			 or in section 313 of such title, after subsection
			 (a)),.
					CDefense
			 Intelligence Components
				441.Enhancement of
			 National Security Agency training programSubsection (e) of section 16 of the National
			 Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by striking
			 (1) When an employee and all that follows through (2)
			 Agency efforts and inserting Agency efforts.
				442.Codification of
			 authorities of National Security Agency protective personnelThe National Security Agency Act of 1959 (50
			 U.S.C. 402 note) is amended by adding at the end the following new
			 section:
					
						21.(a)The Director of the National Security
				Agency is authorized to designate personnel of the National Security Agency to
				perform protective functions for the Director and for any personnel of the
				Agency designated by the Director.
							(b)(1)In the performance of
				protective functions under this section, personnel of the Agency designated to
				perform protective functions pursuant to subsection (a) are authorized, when
				engaged in, and in furtherance of, the performance of such functions, to make
				arrests without a warrant for—
									(A)any offense against the United States
				committed in the presence of such personnel; or
									(B)any felony cognizable under the laws
				of the United States if such personnel have reasonable grounds to believe that
				the person to be arrested has committed or is committing such felony.
									(2)The authority in paragraph (1) may be
				exercised only in accordance with guidelines approved by the Director and the
				Attorney General.
								(3)Personnel of the Agency designated to
				perform protective functions pursuant to subsection (a) shall not exercise any
				authority for the service of civil process or the investigation of criminal
				offenses.
								(c)Nothing in this
				section shall be construed to impair or otherwise affect any authority under
				any other provision of law relating to the performance of protective
				functions.
							(d)As soon as
				possible after the date of an exercise of authority under this section and not
				later than 10 days after such date, the Director shall submit to the
				congressional intelligence committees a report describing such exercise of
				authority.
							(e)In this section,
				the term congressional intelligence committees means—
								(1)the Select
				Committee on Intelligence of the Senate; and
								(2)the Permanent
				Select Committee on Intelligence of the House of
				Representatives.
								.
				443.Inspector
			 general matters
					(a)Coverage Under
			 Inspector General Act of 1978Subsection (a)(2) of section 8G of
			 the Inspector General Act of 1978 (5 U.S.C. App. 8G) is amended—
						(1)by inserting
			 the Defense Intelligence Agency, after the Corporation
			 for Public Broadcasting,;
						(2)by inserting
			 the National Geospatial-Intelligence Agency, after the
			 National Endowment for the Humanities,; and
						(3)by inserting
			 the National Reconnaissance Office, the National Security
			 Agency, after the National Labor Relations
			 Board,.
						(b)Certain
			 Designations Under Inspector General Act of 1978Subsection (a)
			 of section 8H of the Inspector General Act of 1978 (5 U.S.C. App. 8H) is
			 amended by adding at the end the following new paragraph:
						
							(3)The Inspectors General of the Defense
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, and the National Security Agency shall be designees of
				the Inspector General of the Department of Defense for purposes of this
				section.
							.
					(c)Power of Heads
			 of Elements Over InvestigationsSubsection (d) of section 8G of
			 that Act—
						(1)by inserting
			 (1) after (d);
						(2)in
			 the second sentence of paragraph (1), as designated by paragraph (1) of this
			 subsection, by striking The head and inserting Except as
			 provided in paragraph (2), the head; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)(A)The Secretary of
				Defense, in consultation with the Director of National Intelligence, may
				prohibit the Inspector General of an element of the intelligence community
				specified in subparagraph (D) from initiating, carrying out, or completing any
				audit or investigation if the Secretary determines that the prohibition is
				necessary to protect vital national security interests of the United
				States.
									(B)If the Secretary exercises the
				authority under subparagraph (A), the Secretary shall submit to the committees
				of Congress specified in subparagraph (E) an appropriately classified statement
				of the reasons for the exercise of the authority not later than 7 days after
				the exercise of the authority.
									(C)At the same time the Secretary
				submits under subparagraph (B) a statement on the exercise of the authority in
				subparagraph (A) to the committees of Congress specified in subparagraph (E),
				the Secretary shall notify the Inspector General of such element of the
				submittal of such statement and, to the extent consistent with the protection
				of intelligence sources and methods, provide the Inspector General with a copy
				of such statement. The Inspector General may submit to such committees of
				Congress any comments on a notice or statement received by the Inspector
				General under this subparagraph that the Inspector General considers
				appropriate.
									(D)The elements of the intelligence
				community specified in this subparagraph are as follows:
										(i)The Defense Intelligence
				Agency.
										(ii)The National Geospatial-Intelligence
				Agency.
										(iii)The National Reconnaissance
				Office.
										(iv)The National Security Agency.
										(E)The committees of Congress specified
				in this subparagraph are—
										(i)the Committee on Armed Services and
				the Select Committee on Intelligence of the Senate; and
										(ii)the Committee on Armed Services and
				the Permanent Select Committee on Intelligence of the House of
				Representatives.
										.
						444.Confirmation of
			 appointment of heads of certain components of the intelligence
			 community
					(a)Director of
			 National Security AgencyThe National Security Agency Act of 1959
			 (50 U.S.C. 402 note) is amended by inserting after the first section the
			 following new section:
						
							2.(a)There is a Director of the National
				Security Agency.
								(b)The Director of
				the National Security Agency shall be appointed by the President, by and with
				the advice and consent of the Senate.
								(c)The Director of
				the National Security Agency shall be the head of the National Security Agency
				and shall discharge such functions and duties as are provided by this Act or
				otherwise by
				law.
								.
					(b)Director of
			 National Reconnaissance OfficeThe Director of the National
			 Reconnaissance Office shall be appointed by the President, by and with the
			 advice and consent of the Senate.
					(c)Positions of
			 Importance and Responsibility
						(1)Designation of
			 positionsThe President may designate any of the positions
			 referred to in paragraph (2) as positions of importance and responsibility
			 under section 601 of title 10, United States Code.
						(2)Covered
			 positionsThe positions referred to in this paragraph are as
			 follows:
							(A)The Director of
			 the National Security Agency.
							(B)The Director of the
			 National Reconnaissance Office.
							(d)Effective date
			 and applicabilityThe amendments made by subsections (a) and (b)
			 shall take effect on the date of the enactment of this Act and shall apply upon
			 the earlier of—
						(1)the date of the
			 nomination by the President of an individual to serve in the position
			 concerned, except that the individual serving in such position as of the date
			 of the enactment of this Act may continue to perform such duties after such
			 date of nomination and until the individual appointed to such position, by and
			 with the advice and consent of the Senate, assumes the duties of such position;
			 or
						(2)the date of the
			 cessation of the performance of the duties of such position by the individual
			 performing such duties as of the date of the enactment of this Act.
						445.Clarification
			 of national security missions of National Geospatial-Intelligence Agency for
			 analysis and dissemination of certain intelligence informationSection 442(a) of title 10, United States
			 Code, is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)(A)As directed by the
				Director of National Intelligence, the National Geospatial-Intelligence Agency
				shall also develop a system to facilitate the analysis, dissemination, and
				incorporation of likenesses, videos, and presentations produced by ground-based
				platforms, including handheld or clandestine photography taken by or on behalf
				of human intelligence collection organizations or available as open-source
				information, into the National System for Geospatial Intelligence.
								(B)The authority provided by this
				paragraph does not include authority for the National Geospatial-Intelligence
				Agency to manage tasking of handheld or clandestine photography taken by or on
				behalf of human intelligence collection
				organizations.
								;
				and
					(3)in paragraph (3),
			 as so redesignated, by striking paragraph (1) and inserting
			 paragraphs (1) and (2).
					446.Security
			 clearances in the National Geospatial-Intelligence AgencyThe Secretary of Defense shall, during the
			 period beginning on the date of the enactment of this Act and ending on
			 December 31, 2008, delegate to the Director of the National
			 Geospatial-Intelligence Agency personnel security authority with respect to the
			 National Geospatial-Intelligence Agency (including authority relating to the
			 use of contractor personnel in investigations and adjudications for security
			 clearances) that is identical to the personnel security authority of the
			 Director of the National Security Agency with respect to the National Security
			 Agency.
				DOther
			 Elements
				451.Clarification
			 of inclusion of Coast Guard and Drug Enforcement Administration as elements of
			 the intelligence communitySection 3(4) of the National Security Act of
			 1947 (50 U.S.C. 401a(4)) is amended—
					(1)in subparagraph
			 (H)—
						(A)by inserting
			 the Coast Guard, after the Marine Corps,;
			 and
						(B)by inserting
			 the Drug Enforcement Administration, after the Federal
			 Bureau of Investigation,; and
						(2)in subparagraph
			 (K), by striking , including the Office of Intelligence of the Coast
			 Guard.
					VOTHER
			 MATTERS
			AGeneral
			 intelligence matters
				501.Extension of
			 National Commission for the Review of the Research and Development Programs of
			 the United States Intelligence Community
					(a)Extension
						(1)In
			 generalSubsection (a) of section 1007 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2442) is
			 amended by striking September 1, 2004 and inserting
			 December 31, 2008.
						(2)Effective
			 dateSubject to paragraph (3), the amendment made by paragraph
			 (1) shall take effect as if included in the enactment of such section
			 1007.
						(3)Commission
			 membership
							(A)In
			 generalThe membership of the National Commission for the Review
			 of the Research and Development Programs of the United States Intelligence
			 Community established under subsection (a) of section 1002 of such Act (Public
			 Law 107–306; 116 Stat. 2438) (referred to in this section as the
			 Commission) shall be considered vacant and new members shall be
			 appointed in accordance with such section 1002, as amended by subparagraph
			 (B).
							(B)Technical
			 amendmentParagraph (1) of subsection (b) of such section 1002 is
			 amended by striking The Deputy Director of Central Intelligence for
			 Community Management. and inserting The Principal Deputy
			 Director of National Intelligence..
							(b)Funding
						(1)In
			 generalOf the amounts authorized to be appropriated by this Act
			 for the Intelligence Community Management Account, the Director of National
			 Intelligence shall make $2,000,000 available to the Commission to carry out
			 title X of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law
			 107–306; 116 Stat. 2437).
						(2)AvailabilityAmounts
			 made available to the Commission pursuant to paragraph (1) shall remain
			 available until expended.
						502.Report on
			 intelligence activitiesNot
			 later than 120 days after the date of the enactment of this Act, the Director
			 of National Intelligence shall submit to the congressional intelligence
			 committees a report describing authorizations, if any, granted during the
			 10-year period ending on the date of the enactment of this Act to engage in
			 intelligence activities related to the overthrow of a democratically elected
			 government.
				503.Aerial
			 reconnaissance platformsSection 133(b) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2112) is amended—
					(1)in
			 paragraph (1)—
						(A)by striking
			 After fiscal year 2007 and inserting For each fiscal year
			 after fiscal year 2007; and
						(B)by inserting “, in
			 that fiscal year,” after Secretary of Defense; and
						(2)in
			 paragraph (2)—
						(A)by inserting “in a
			 fiscal year” after Department of Defense; and
						(B)by inserting “in
			 that fiscal year” after Congress.
						BTechnical
			 amendments
				511.Technical
			 amendments to title 10, United States Code,
			 arising from enactment of the Intelligence Reform and Terrorism Prevention Act
			 of 2004
					(a)References to
			 Head of Intelligence CommunityTitle 10, United States Code, is
			 amended by striking Director of Central Intelligence each place
			 it appears and inserting Director of National Intelligence in
			 the following:
						(1)Section
			 193(d)(2).
						(2)Section
			 193(e).
						(3)Section
			 201(a).
						(4)Section
			 201(b)(1).
						(5)Section
			 201(c)(1).
						(6)Section
			 425(a).
						(7)Section
			 431(b)(1).
						(8)Section
			 441(c).
						(9)Section
			 441(d).
						(10)Section
			 443(d).
						(11)Section
			 2273(b)(1).
						(12)Section
			 2723(a).
						(b)Clerical
			 AmendmentsSuch title is further amended by striking
			 Director of Central
			 Intelligence each place it appears and inserting
			 Director of National
			 Intelligence in the following:
						(1)Section
			 441(c).
						(2)Section
			 443(d).
						(c)Reference to
			 Head of Central Intelligence AgencySection 444 of such title is
			 amended by striking Director of Central Intelligence each place
			 it appears and inserting Director of the Central Intelligence
			 Agency.
					512.Technical
			 amendment to the Central Intelligence Agency Act of 1949Section 5(a)(1) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(1)) is amended by striking
			 authorized under paragraphs (2) and (3) of section 102(a), subsections
			 (c)(7) and (d) of section 103, subsections (a) and (g) of section 104, and
			 section 303 of the National Security Act of 1947 (50 U.S.C. 403(a)(2), (3),
			 403–3(c)(7), (d), 403–4(a), (g), and 405) and inserting
			 authorized under section 104A of the National Security Act of 1947 (50
			 U.S.C. 403–4a)..
				513.Technical
			 amendments relating to the multiyear National Intelligence Program
					(a)In
			 generalSubsection (a) of section 1403 of the National Defense
			 Authorization Act for Fiscal Year 1991 (50 U.S.C. 404b) is amended—
						(1)in the heading, by
			 striking Foreign; and
						(2)by striking
			 foreign each place it appears.
						(b)Responsibility
			 of Director of National IntelligenceThat section is further
			 amended—
						(1)in subsections (a)
			 and (c), by striking Director of Central Intelligence and
			 inserting Director of National Intelligence; and
						(2)in subsection (b),
			 by inserting of National Intelligence after
			 Director.
						(c)Conforming
			 amendmentThe heading of that section is amended to read as
			 follows:
						
							1403.Multiyear
				National Intelligence
				Program
							.
					514.Technical
			 clarification of certain references to Joint Military Intelligence Program and
			 Tactical Intelligence and Related ActivitiesSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1) is amended—
					(1)in subsection
			 (c)(3)(A), by striking annual budgets for the Joint Military
			 Intelligence Program and for Tactical Intelligence and Related
			 Activities and inserting annual budget for the Military
			 Intelligence Program or any successor program or programs; and
					(2)in subsection
			 (d)(1)(B), by striking Joint Military Intelligence Program and
			 inserting Military Intelligence Program or any successor program or
			 programs.
					515.Technical
			 amendments to the National Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended as follows:
					(1)In
			 section 102A (50 U.S.C. 403–1)—
						(A)in subsection
			 (d)—
							(i)in
			 paragraph (3), by striking subparagraph (A) in the matter
			 preceding subparagraph (A) and inserting paragraph
			 (1)(A);
							(ii)in
			 paragraph (5)(A), by striking or personnel in the matter
			 preceding clause (i); and
							(iii)in
			 paragraph (5)(B), by striking or agency involved in the second
			 sentence and inserting involved or the Director of the Central
			 Intelligence Agency (in the case of the Central Intelligence
			 Agency);
							(B)in subsection
			 (l)(2)(B), by striking section and inserting
			 paragraph; and
						(C)in subsection (n),
			 by inserting and
			 Other after Acquisition.
						(2)In section
			 119(c)(2)(B) (50 U.S.C. 404o(c)(2)(B)), by striking subsection
			 (h) and inserting subsection (i).
					(3)In section
			 705(e)(2)(D)(i) (50 U.S.C. 432c(e)(2)(D)(i)), by striking
			 responsible and inserting responsive.
					516.Technical
			 amendments to the Intelligence Reform and Terrorism Prevention Act of
			 2004
					(a)Amendments to
			 National Security Intelligence Reform Act of 2004The National
			 Security Intelligence Reform Act of 2004 (title I of Public Law 108–458; 118
			 Stat. 3643) is amended as follows:
						(1)In section
			 1016(e)(10)(B) (6 U.S.C. 485(e)(10)(B)), by striking Attorney
			 General the second place it appears and inserting Department of
			 Justice.
						(2)In section
			 1071(e), by striking (1).
						(3)In section
			 1072(b), in the subsection heading by inserting Agency after Intelligence.
						(b)Other Amendments
			 to Intelligence Reform and Terrorism Prevention Act of 2004The
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 118 Stat. 3638) is amended as follows:
						(1)In section 2001
			 (28 U.S.C. 532 note)—
							(A)in subsection
			 (c)(1), by inserting of before an institutional
			 culture;
							(B)in subsection
			 (e)(2), by striking the National Intelligence Director in a manner
			 consistent with section 112(e) and inserting the Director of
			 National Intelligence in a manner consistent with applicable law;
			 and
							(C)in subsection (f),
			 by striking shall, in the matter preceding paragraph (1) and
			 inserting shall.
							(2)In section 2006
			 (28 U.S.C. 509 note)—
							(A)in paragraph (2),
			 by striking the Federal and inserting Federal;
			 and
							(B)in paragraph (3),
			 by striking the specific and inserting
			 specific.
							517.Technical
			 amendments to the Executive Schedule
					(a)Executive
			 Schedule Level IISection 5313 of title 5, United States Code, is
			 amended by striking the item relating to the Director of Central Intelligence
			 and inserting the following new item:
						Director of the Central
			 Intelligence Agency..(b)Executive
			 Schedule Level IIISection 5314 of title 5, United States Code,
			 is amended by striking the item relating to the Deputy Directors of Central
			 Intelligence and inserting the following new item:
						Deputy Director of the Central
			 Intelligence Agency..(c)Executive
			 Schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by striking the item relating to the General Counsel of the Office of
			 the National Intelligence Director and inserting the following new item:
						“General
			 Counsel of the Office of the Director of National Intelligence.”.
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
